Exhibit 10.1

Execution Copy
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

among

RENT-A-CENTER, INC.,
as Borrower,

The Several Lenders from Time to Time Parties Hereto,
BANK OF AMERICA, N.A., COMPASS BANK and WELLS FARGO BANK, N.A.,
as Syndication Agents,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of May 28, 2003,
as Amended and Restated as of July 14, 2011
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BBVA SECURITIES INC. and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS
    1  
 
       
1.1. Defined Terms
    1  
1.2. Other Definitional Provisions
    25  
 
       
SECTION 2. AMOUNT AND TERMS OF FACILITIES
    26  
 
       
2.1. Term Commitments; Term Loans; Incremental Term Loans
    26  
2.2. Revolving Commitments; Revolving Loans; Incremental Revolving Loans
    27  
2.3. Swingline Commitment
    27  
2.4. Procedure for Term Loan Borrowing
    28  
2.5. Procedure for Revolving Loan Borrowing
    28  
2.6. Procedure for Swingline Borrowing; Refunding of Swingline Loans
    29  
2.7. Repayment of Loans
    30  
2.8. Commitment Fees, Etc
    31  
2.9. Termination or Reduction of Commitments
    31  
2.10. Optional Prepayments
    31  
2.11. Mandatory Prepayments
    31  
2.12. Conversion and Continuation Options
    32  
2.13. Limitations on Eurodollar Tranches
    33  
2.14. Interest Rates and Payment Dates
    33  
2.15. Computation of Interest and Fees
    33  
2.16. Inability to Determine Interest Rate
    33  
2.17. Pro Rata Treatment and Payments
    34  
2.18. Requirements of Law
    35  
2.19. Taxes
    36  
2.20. Indemnity
    39  
2.21. Change of Lending Office
    40  
2.22. Replacement of Lenders
    40  
2.23. Illegality
    40  
2.24. Defaulting Lenders
    41  
 
       
SECTION 3. LETTERS OF CREDIT
    43  
 
       
3.1. LC Commitments
    43  
3.2. Procedure for Issuance of Letter of Credit
    44  
3.3. Fees and Other Charges
    44  
3.4. LC Participations
    44  
3.5. Reimbursement Obligation of the Borrower
    45  
3.6. Obligations Absolute
    46  
3.7. Letter of Credit Payments
    47  
3.8. Applications
    47  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    47  
 
       
4.1. Financial Condition
    47  
4.2. No Change
    47  

i 



--------------------------------------------------------------------------------



 



              Page
4.3. Existence; Compliance with Law
    47  
4.4. Power; Authorization; Enforceable Obligations
    48  
4.5. No Legal Bar
    48  
4.6. Litigation
    48  
4.7. No Default
    48  
4.8. Ownership of Property; Liens
    48  
4.9. Intellectual Property
    48  
4.10. Taxes
    49  
4.11. Federal Regulations
    49  
4.12. Labor Matters
    49  
4.13. ERISA
    49  
4.14. Investment Company Act; Other Regulations
    50  
4.15. Subsidiaries
    50  
4.16. Use of Proceeds
    50  
4.17. Environmental Matters
    50  
4.18. Accuracy of Information, etc.
    51  
4.19. Security Documents
    51  
4.20. Solvency
    52  
4.21. Senior Indebtedness
    52  
4.22. Regulation H
    52  
4.23. Insurance
    52  
4.24. Lease Payments
    52  
 
       
SECTION 5. CONDITIONS PRECEDENT
    53  
 
       
5.1. Conditions to Effectiveness
    53  
5.2. Conditions to Each Extension of Credit
    53  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    54  
 
       
6.1. Financial Statements
    54  
6.2. Certificates; Other Information
    54  
6.3. Payment of Obligations
    55  
6.4. Maintenance of Existence; Compliance
    56  
6.5. Maintenance of Property; Insurance
    56  
6.6. Inspection of Property; Books and Records; Discussions
    56  
6.7. Notices
    56  
6.8. Environmental Laws
    57  
6.9. Additional Collateral, etc.
    57  
6.10. Permitted Acquisitions and Permitted Foreign Acquisitions
    59  
6.11. Further Assurances
    59  
6.12. Real Property Mortgages
    59  
 
       
SECTION 7. NEGATIVE COVENANTS
    60  
 
       
7.1. Financial Condition Covenants.
    60  
7.2. Indebtedness
    60  
7.3. Liens
    61  
7.4. Fundamental Changes
    62  
7.5. Disposition of Property
    63  
7.6. Restricted Payments
    64  

ii 



--------------------------------------------------------------------------------



 



              Page
7.7. Capital Expenditures
    65  
7.8. Investments
    65  
7.9. Payments and Modifications of Certain Debt Instruments and Qualified
Preferred Stock
    66  
7.10. Transactions with Affiliates
    67  
7.11. Sales/Leaseback Transactions
    67  
7.12. Changes in Fiscal Periods
    67  
7.13. Negative Pledge Clauses
    67  
7.14. Clauses Restricting Subsidiary Distributions
    67  
7.15. Lines of Business
    68  
 
       
SECTION 8. EVENTS OF DEFAULT
    68  
 
       
SECTION 9. THE AGENTS
    71  
 
       
9.1. Appointment
    71  
9.2. Delegation of Duties
    71  
9.3. Exculpatory Provisions
    71  
9.4. Reliance by Administrative Agent
    72  
9.5. Notice of Default
    72  
9.6. Non-Reliance on Agents and Other Lenders
    72  
9.7. Indemnification
    73  
9.8. Agent in Its Individual Capacity
    73  
9.9. Successor Administrative Agent
    73  
9.10. Authorization to Release Guarantees and Liens
    74  
9.11. Syndication Agents
    74  
 
       
SECTION 10. MISCELLANEOUS
    74  
 
       
10.1. Amendments and Waivers
    74  
10.2. Notices
    75  
10.3. No Waiver; Cumulative Remedies
    76  
10.4. Survival of Representations and Warranties
    77  
10.5. Payment of Expenses and Taxes
    77  
10.6. Successors and Assigns; Participations and Assignments
    78  
10.7. Adjustments; Setoff
    80  
10.8. Counterparts
    81  
10.9. Severability
    81  
10.10. Integration
    81  
10.11. GOVERNING LAW
    81  
10.12. Submission To Jurisdiction; Waivers
    81  
10.13. Acknowledgements
    82  
10.14. Confidentiality
    82  
10.15. WAIVERS OF JURY TRIAL
    82  
10.16. USA PATRIOT Act
    83  
10.17. No Novation, etc.
    83  
10.18. Waiver of Prior Notice of Prepayment Under Existing Credit Agreement
    83  

iii 



--------------------------------------------------------------------------------



 



     
ANNEX:
   
 
   
A
  Revolving Commitments and Term Commitments on the Restatement Effective Date
 
   
SCHEDULES:
   
 
   
1.1
  Existing Letters of Credit
4.6
  Litigation
4.15
  Subsidiaries
4.19(a)
  UCC and Other Filings / Jurisdictions and Offices
4.19(b)
  Mortgaged Properties
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.14
  Existing Restrictions
 
   
EXHIBITS:
   
 
   
A
  Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Assignment and Assumption
E-1
  Form of Increased Term Facility Activation Notice
E-2
  Form of Increased Revolving Facility Activation Notice
F
  Form of New Lender Supplement

iv 



--------------------------------------------------------------------------------



 



          FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 28,
2003, as amended and restated as of July 14, 2011, among RENT-A-CENTER, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK OF AMERICA, N.A., COMPASS BANK and WELLS FARGO BANK, N.A., as
syndication agents (in such capacity, the “Syndication Agents”), and JPMORGAN
CHASE BANK, N.A., as administrative agent.
W I T N E S S E T H :
          WHEREAS, the Borrower entered into the Credit Agreement, dated as of
May 28, 2003 (as amended, restated or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement”), among the Borrower, the
several banks and other financial institutions or entities party thereto and the
agents named therein;
          WHEREAS, the parties hereto have agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of the conditions precedent set forth in
Section 5.1 hereof; and
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;
          NOW, THEREFORE, in consideration of the above premises, the parties
hereto hereby agree that on the Restatement Effective Date (as defined below),
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:
SECTION 1. DEFINITIONS
          1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurodollar Rate that would be calculated as of such day (or, if
such day is not a Business Day, as of the next preceding Business Day) in
respect of a proposed Eurodollar Loan with a one-month Interest Period plus
1.0%. Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or such Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such

 



--------------------------------------------------------------------------------



 



Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
          “Agents”: the collective reference to the Syndication Agents and the
Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to, without duplication, the sum of (a) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (b) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: this Fourth Amended and Restated Credit Agreement, as
amended, supplemented, restated or otherwise modified from time to time.
          “Alternative Currency”: Canadian dollars, Mexican pesos and any other
currency (other than Dollars) agreed to by the Issuing Lender and the Borrower.
          “Alternative Currency LC Commitment”: $100,000,000.
          “Alternative Currency LC Exposure”: at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn and unexpired amount (that is
available for drawing) of all outstanding Alternative Currency Letters of Credit
at such time plus (b) the Dollar Equivalent of the aggregate principal amount of
all LC Disbursements in respect of Alternative Currency Letters of Credit that
have not yet been reimbursed at such time.
          “Alternative Currency Letter of Credit”: a Letter of Credit
denominated in an Alternative Currency.
          “Applicable Margin”: (a) with respect to the Revolving Loans, the
Swingline Loans and the Term Loans (other than Incremental Term Loans), the rate
per annum set forth under the relevant column heading below:

                      ABR     Eurodollar       Loans     Loans  
Revolving Loans and Swingline Loans
    0.75 %     1.75 %
Term Loans
    0.75 %     1.75 %

provided, that (i) on and after the first Adjustment Date occurring after the
Restatement Effective Date, the Applicable Margin with respect to such Term
Loans, Revolving Loans and Swingline Loans will be determined pursuant to the
Applicable Pricing Grid and (ii) if the all-in pricing of any Incremental Term
Loan (as calculated by the Administrative Agent upon written notice which shall
provide sufficient detail to support such calculation (it being understood that
any such all-in pricing may take the form of original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID), with OID
being equated to an interest rate based on an assumed four-year life to
maturity)) is greater than the pricing of any outstanding Term Loans by more
than 0.25% per annum, the Applicable Margin with

2 



--------------------------------------------------------------------------------



 



respect to such Term Loans shall be increased concurrently with the funding of
such Incremental Term Loan such that such Applicable Margin is equal to the
all-in pricing for such Incremental Term Loan (calculated in the manner provided
above) minus 0.25%; and
     (b) with respect to the Incremental Term Loans, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Term Lenders
as shown in the applicable Increased Term Facility Activation Notice.
     “Applicable Pricing Grid”:

                              Applicable Margin                   for Eurodollar
Term     Applicable Margin             Loans and     for ABR Term Loans,        
Consolidated   Eurodollar     ABR Revolving Loans         Leverage Ratio  
Revolving Loans     and Swingline Loans     Commitment Fee Rate  
≥ 2.5 to 1.0
    2.50 %     1.50 %     0.500 %
<2.5 to 1.0 and ≥ 2.0 to 1.0
    2.25 %     1.25 %     0.450 %
<2.0 to 1.0 and ≥ 1.5 to 1.0
    2.00 %     1.00 %     0.400 %
<1.5 to 1.0 and ≥ 1.0 to 1.0
    1.75 %     0.75 %     0.350 %
<1.0 to 1.0
    1.50 %     0.50 %     0.300 %

Changes in the Applicable Margin or in the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Section 6.1,
then, until such financial statements are delivered, the Consolidated Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 2.5 to
1.0. In addition, at all times while an Event of Default shall have occurred and
be continuing, the Consolidated Leverage Ratio shall for the purposes of this
definition be deemed to be greater than 2.5 to 1.0. Each determination of the
Consolidated Leverage Ratio pursuant to this definition shall be made with
respect to the period of four consecutive fiscal quarters of the Borrower ending
at the end of the period covered by the relevant financial statements.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
          “Approved Fund”: as defined in Section 10.6(b).
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (f), (g), (h), (i) or (j) of Section 7.5 and any Disposition
of Cash Equivalents) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.
          “Assignee”: as defined in Section 10.6(b).

3 



--------------------------------------------------------------------------------



 



          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit D.
          “Assumed Indebtedness”: Indebtedness assumed in connection with a
Permitted Acquisition or Permitted Foreign Acquisition; provided that (a) such
Indebtedness is outstanding at the time of such acquisition and was not incurred
in connection therewith or in contemplation thereof and (b) in the event that
such Permitted Acquisition or Permitted Foreign Acquisition constitutes an
acquisition of property other than Capital Stock, such Indebtedness was incurred
in order to acquire or improve such property.
          “Attributable Indebtedness”: in respect of a Sale/Leaseback
Transaction means, as at the time of determination, the present value
(discounted at the interest rate implicit in such transaction determined in
accordance with GAAP) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.8(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.
          “Bankruptcy Event”: with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
          “Benefitted Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Business”: as defined in Section 4.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices

4 



--------------------------------------------------------------------------------



 



and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
          “Calculation Date”: two Business Days prior to the last Business Day
of each calendar quarter (or any other day selected by the Administrative Agent
in its discretion); provided that each date that is on or about the date of any
issuance, drawdown, expiration or extension of an Alternative Currency Letter of
Credit shall also be a “Calculation Date” with respect to the relevant
Alternative Currency.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (other than those made pursuant to Permitted
Acquisitions or Permitted Foreign Acquisitions) by such Person and its
Subsidiaries for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period but excluding
merchandise inventory acquired during such period) that should be capitalized
under GAAP on a consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Expenditures (Expansion)”: for any period, with respect to
any Person, any Capital Expenditures made by such Person in connection with the
opening of new stores to be operated by such Person.
          “Capital Expenditures (Maintenance)”: for any period, with respect to
any Person, any Capital Expenditures which do not constitute Capital
Expenditures (Expansion) of such Person.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may

5



--------------------------------------------------------------------------------



 



be) are rated at least A by S&P or A by Moody’s; (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; (g) short term investments (not exceeding
35 days) in loans made to obligors having an investment grade rating from each
of S&P and Moody’s; (h) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(g) of this definition; or (i) investments by Foreign Subsidiaries in (A) bank
accounts and cash management facilities maintained at one of the three largest
banks in the country in which such Foreign Subsidiary maintains its chief
executive office and (B) such investments as are comparable to the cash
equivalents described in clauses (a) through (h) above that are customary
investments for entities in such jurisdictions and that are consistent with the
goal of preservation of capital and prudent under the circumstances.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
Notwithstanding anything contained in this Agreement or any Security Document to
the contrary, the term “Collateral” shall not include (i) the Capital Stock of
any non-first tier Foreign Subsidiary, or (ii) more than 65% of the outstanding
voting Capital Stock of any first tier Foreign Subsidiary.
          “Commitment”: as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
          “Commitment Fee Rate”: 0.350% per annum; provided, that on and after
the first Adjustment Date occurring after the Restatement Effective Date, the
Commitment Fee Rate will be determined pursuant to the Applicable Pricing Grid.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated June 2011 and furnished to certain Lenders.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation (excluding
depreciation of rental merchandise) and amortization expense, including, without
limitation, amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (d) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business) and (e) any other non-cash charges, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) interest income, (b) any extraordinary, unusual or non-recurring
income or gains (including (i) whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business and (ii) gains
resulting from below-

6



--------------------------------------------------------------------------------



 



par purchases of Term Loans), (c) any other non-cash income earned outside the
ordinary course of business and (d) any cash payments made during such period in
respect of items described in the immediately preceding clause (d) or (e) above
subsequent to the fiscal quarter in which the relevant non-cash expenses, losses
or charges were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio, if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Disposition or
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Disposition
or Material Acquisition (including any indebtedness incurred or acquired in
connection therewith) occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $15,000,000 (or such lesser amount as the Borrower may determine in
its discretion); and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $15,000,000 (or such lesser
amount as the Borrower may determine in its discretion). Notwithstanding
anything to the contrary herein, if at any time the Permitted Non-Guarantor
Subsidiaries represent (1) more than 10% of the consolidated total assets of the
Borrower and its Subsidiaries as of the most recently ended fiscal quarter of
the Borrower, (2) more than 10% of the consolidated total revenues of the
Borrower and its Subsidiaries for the four fiscal quarters of the Borrower most
recently ended, or (3) more than 10% of the Consolidated EBITDA of the Borrower
and its Subsidiaries for the four fiscal quarters of the Borrower most recently
ended, in each case as determined on a consolidated basis in conformity with
GAAP consistently applied, then the Consolidated EBITDA attributable to such
Permitted Non-Guarantor Subsidiaries shall be disregarded for purposes of
calculating “Consolidated EBITDA” hereunder except to the extent actually
distributed to the Borrower or a Domestic Subsidiary that is not a Permitted
Non-Guarantor Subsidiary.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) the sum of Consolidated EBITDA for such period and, to the extent
reducing Consolidated Net Income for such period, Consolidated Lease Expense for
such period, less the aggregate amount actually paid by the Borrower and its
Subsidiaries during such period on account of Capital Expenditures (Maintenance)
to (b) Consolidated Fixed Charges for such period.
          “Consolidated Fixed Charges”: for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period,
(b) Consolidated Lease Expense for such period, (c) regular, scheduled payments
made during such period on account of principal of Indebtedness of the Borrower
or any of its Subsidiaries (including scheduled principal payments in respect of
the Term Loans but excluding prepayments thereof) and (d) cash dividend payments
made during such period in respect of Capital Stock.
          “Consolidated Funded Debt”: at any date, the aggregate principal
amount of all Funded Debt (which, for purposes of the calculation of
Consolidated Funded Debt, shall be deemed to exclude any unfunded portion of the
Letters of Credit) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations), net of cash
interest income, of the Borrower and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, commitment fees
payable pursuant to Section 2.8 and net

7



--------------------------------------------------------------------------------



 



costs under Hedge Agreements in respect of such Indebtedness to the extent such
net costs are allocable to such period in accordance with GAAP).
          “Consolidated Lease Expense”: for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP.
          “Consolidated Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for
such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Net Income Amount”: at any date of determination, an
amount equal to cumulative Consolidated Net Income from July 1, 2011 through the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1.
          “Consolidated Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date.
          “Consolidated Senior Debt”: all Consolidated Funded Debt other than
Subordinated Debt.
          “Consolidated Senior Leverage Ratio”: as at the last day of any
period, the ratio of (a) Consolidated Senior Debt on such day to
(b) Consolidated EBITDA for such period.
          “Consolidated Total Assets”: at any date, (a) all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total assets” (or
any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date and (b) without duplication of clause (a) above, the
book value of all rental merchandise inventory of the Borrower and its
Subsidiaries at such date.
          “Continuing Directors”: the directors of the Borrower on the
Restatement Effective Date, and each other director of the Borrower, if, in each
case, such other director’s election, nomination for election or appointment to
the board of directors of the Borrower is or was recommended or approved by at
least a majority of the directors then in office (or a duly constituted
committee thereof) either who were directors of the Borrower at the date of such
election, nomination or appointment or whose election, nomination or appointment
was approved by a majority of such directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

8



--------------------------------------------------------------------------------



 



          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, a “Default” under and as defined in the
Senior Subordinated Note Indenture or the Senior Unsecured Note Indenture).
          “Defaulting Lender”: any Lender, as reasonably determined by the
Administrative Agent and the Borrower, that (a) in the case of any Revolving
Lender, has (i) failed to fund any portion of its Revolving Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (ii) notified the
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(iii) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Loans and participations in
then outstanding Letters of Credit and Swingline Loans or (iv) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (b) in the case of any
Lender, has become (or whose Lender Parent has become) the subject of a
Bankruptcy Event.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings; provided,
however, that a “Disposition” shall not include the non-exclusive license of
intellectual property by a Subsidiary to another Subsidiary.
          “Disqualified Stock”: any Capital Stock or other ownership or profit
interest of any Loan Party that any Loan Party is or, upon the passage of time
or the occurrence of any event, may become obligated to redeem, purchase,
retire, defease or otherwise make any payment in respect of in consideration
other than Capital Stock (other than Disqualified Stock).
          “Dollar Equivalent”: with respect to the amount of any currency at any
date, the equivalent in Dollars of such amount, calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Calculation Date. Not later than 12:00
Noon, New York City time, on each Calculation Date, the Administrative Agent
shall (a) determine the exchange rate as of such Calculation Date to be used for
calculating the Dollar Equivalent amounts of each currency in which an
Alternative Currency Letter of Credit or unreimbursed LC Disbursement in respect
thereof is denominated and (b) give notice thereof to the Borrower. The exchange
rates so determined shall become effective on the relevant Calculation Date and
shall remain effective until the next succeeding Calculation Date.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States, any State thereof or the
District of Columbia.

9



--------------------------------------------------------------------------------



 



          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan (other than any Eurodollar Loan having a
seven-day Interest Period), the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period, provided that if such rate does not
appear on such page (or otherwise on such screen) the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent. If no such rate is available or if the Eurodollar Base Rate is being
determined in connection with any Eurodollar Loan having a seven-day Interest
Period, such rate shall be determined by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 10:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied (including, in any event, an “Event of Default” under and as
defined in the Senior Subordinated Note Indenture or the Senior Unsecured Note
Indenture).

10



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement”: as defined in the recitals hereto.
          “Existing Letter of Credit”: each letter of credit issued under the
Existing Credit Agreement identified on Schedule 1.1 hereto that is outstanding
on the Restatement Effective Date and each renewal of such letter of credit,
each of which shall be deemed, on and after the Restatement Effective Date, to
have been issued hereunder.
          “Facility”: the credit facility consisting of, as applicable, (a) the
Term Commitments and the Term Loans (the “Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).
          “FATCA”: Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
promulgated thereunder or official interpretations thereof.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funded Debt”: as to any Person, on any date, (a) all Indebtedness of
such Person that matures more than one year from the date of its creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Indebtedness in respect
of the Loans and the Reimbursement Obligations (but excluding, in the case of
the Borrower, any Guarantee Obligations of the Borrower in respect of
Indebtedness of franchisees, to the extent permitted by Section 7.2(h)), minus
(b) the aggregate amount of cash and Cash Equivalents on the consolidated
balance sheet of the Borrower and its Subsidiaries on such date that is in
excess of $25,000,000 and not subject to any Lien (other than pursuant to the
Loan Documents).
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1 and the
calculations of the Consolidated Leverage Ratio in respect of the Applicable
Pricing Grid, GAAP shall be determined on the basis of such principles in effect
on the Restatement Effective Date and consistent with those used in the
preparation of the most recent audited financial statements referenced in
Section 4.1. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting

11



--------------------------------------------------------------------------------



 



Change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred. “Accounting Change” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Guarantee and Collateral Agreement”: the Amended and Restated
Guarantee and Collateral Agreement executed and delivered by the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit A, as the same
may be amended, supplemented or otherwise modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued or incurred a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Hedge Agreements”: all swaps, caps, collars or similar arrangements
providing for protection against fluctuations in interest rates (whether from
floating to fixed or from fixed to floating), currency exchange rates or
commodities prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
          “Increased Facility Activation Date”: any Business Day on which any
Lender shall execute and deliver to the Administrative Agent, as applicable,
(i) an Increased Term Facility Activation Notice pursuant to Section 2.1(c) or
(ii) an Increased Revolving Facility Activation Notice pursuant to
Section 2.2(b).

12



--------------------------------------------------------------------------------



 



          “Increased Revolving Facility Activation Notice”: a notice
substantially in the form of Exhibit E-2.
          “Increased Revolving Facility Closing Date”: any Business Day
designated as such in an Increased Revolving Facility Activation Notice.
          “Increased Term Facility Activation Notice”: a notice substantially in
the form of Exhibit E-1.
          “Increased Term Facility Closing Date”: any Business Day designated as
such in an Increased Term Facility Activation Notice.
          “Incremental Lenders”: (a) on any Increased Facility Activation Date,
the Lenders signatory to the applicable Increased Term Facility Activation
Notice or Increased Revolving Facility Activation Notice and (b) thereafter,
each Lender that is a holder of an Incremental Loan.
          “Incremental Loans”: Incremental Revolving Loans and Incremental Term
Loans.
          “Incremental Revolving Loans”: as defined in Section 2.2(b).
          “Incremental Term Loans”: as defined in Section 2.1(c).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) the
liquidation value of all redeemable preferred Capital Stock of such Person
(other than any Qualified Preferred Stock) and all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above; (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
(j) all Attributable Indebtedness of such Person and (k) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge Agreements
(which, for purposes of such Section 8(e), will be deemed to have an outstanding
principal amount equal to the net amount which would be payable (or would permit
the counterparty thereto to cause to become payable) by the Borrower or
Subsidiary party thereto (including any net termination payment) upon the
occurrence of any default, event or condition specified in such Section 8(e)).
          “Insolvent”: with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
          “Insurance Subsidiary”: Legacy Insurance Co., Ltd., a Bermuda company
and a Wholly Owned Subsidiary of the Borrower formed for the sole purpose of
writing insurance only for the risks of the Borrower and its Subsidiaries.

13



--------------------------------------------------------------------------------



 



          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Intellectual Property Security Agreement”: the Intellectual Property
Security Agreements between certain Loan Parties and the Administrative Agent,
substantially in the form of Exhibit B-1 to the Guarantee and Collateral
Agreement.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending seven days (in the case of Revolving
Loans only) or one, two, three or six months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending seven days (in the case of Revolving Loans only) or one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period for a particular
Facility that would extend beyond the final maturity date applicable thereto;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
          (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
Notwithstanding the foregoing, clause (iii) above shall not apply to Eurodollar
Loans having a seven-day Interest Period.
          “Investments”: as defined in Section 7.8.

14



--------------------------------------------------------------------------------



 



          “Issuing Lender”: JPMorgan Chase Bank, N.A. (or any of its
Affiliates), in its capacity as issuer of any Letter of Credit.
          “LC Disbursement”: as defined in Section 3.5(a).
          “LC Exposure”: with respect to any Revolving Lender, such Lender’s
Revolving Percentage of the LC Obligations then outstanding.
          “LC Fee Payment Date”: (a) each date that is three Business Days after
the last day of each March, June, September and December and (b) the last day of
the Revolving Commitment Period.
          “LC Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount available for drawing of the then
outstanding Letters of Credit and (b) the aggregate amount of LC Disbursements
that have not then been reimbursed pursuant to Section 3.5. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.2(f). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices 1998 published by the Institute of International
Banking and Law Practice (or such latest version thereof as may be in effect at
the time of issuance), such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
          “LC Participants”: the collective reference to all Revolving Lenders
(including the Issuing Lender), as participants in each Letter of Credit.
          “Lender Parent”: with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.
          “Lenders”: as defined in the preamble hereto and including the Issuing
Lender and the Swingline Lender.
          “Letters of Credit”: the letters of credit issued pursuant to
Section 3.1, which shall be deemed to include the Existing Letters of Credit.
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing) or any purchase option, call
option, right of first refusal or similar right.
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents and the
Notes.
          “Loan Parties”: the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.
          “Majority Facility Lenders”: (a) with respect the Term Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans outstanding under the Term Facility and (b) with respect to the Revolving
Facility, the holders of more than 50% of the Total Revolving

15



--------------------------------------------------------------------------------



 



Extensions of Credit (or, prior to any termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments) outstanding
under such Facility.
          “Margin Capital Stock”: Capital Stock issued by the Borrower that
(i) constitutes “margin stock” within the meaning of such term under
Regulation U as now or from time to time hereafter in effect and (ii) would,
taking into account all other “margin stock” (within the meaning of such term
under Regulation U as now or from time to time hereafter in effect) held by the
Borrower or any of its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Borrower and its Subsidiaries
that directly or indirectly secure (within the meaning of Regulation U) the
Obligations.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Secured Parties hereunder
or thereunder or (c) the validity, enforceability or priority of the Liens
intended to be created by the Security Documents taken as a whole.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moody’s”: as defined in the definition of Cash Equivalents.
          “Mortgage”: any mortgage or deed of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the
Administrative Agent.
          “Mortgaged Property”: any real property of any Loan Party as to which
the Administrative Agent for the benefit of the Secured Parties has been granted
a Lien pursuant to any Mortgage.
          “Multiemployer Plan”: a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of reasonable attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable currently
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of reasonable attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

16



--------------------------------------------------------------------------------



 



          “New Lender Supplement”: a supplement, substantially in the form of
Exhibit F, pursuant to which a New Term Lender or a New Revolving Lender, as
applicable, becomes a Lender hereunder.
          “New Revolving Lender”: as defined in Section 2.2(c).
          “New Term Lender”: as defined in Section 2.1(d).
          “Non-Excluded Taxes”: as defined in Section 2.19(a).
          “Non-U.S. Lender”: as defined in Section 2.19(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Loan Party to the Administrative Agent or to any Secured
Party, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) Obligations of the Borrower or any other Loan
Party under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed, (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements and (iii) the amount of secured Obligations under any Specified Hedge
Agreements shall not exceed the net amount, including any net termination
payments, that would be required to be paid to the counterparty to such
Specified Hedge Agreement on the date of termination of such Specified Hedge
Agreement.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition, consisting of a single
transaction or a series of related transactions, by the Borrower or any one or
more of its Wholly Owned Subsidiary Guarantors (or Subsidiaries who will
concurrently with such acquisition become Wholly Owned Subsidiary Guarantors) of
all of the Capital Stock of, or all or a substantial part of the assets of, or
of a business, unit or division of, any Person organized under the laws of the
United States or any state thereof (or a business, unit or division of any
Person organized under the laws of any governmental instrumentality other than
the United States or any state thereof, which business unit or division operates
entirely within the United

17



--------------------------------------------------------------------------------



 



States) (such business, unit or division, the “Acquired Business”), provided
that (a) the consideration paid by the Borrower or such Subsidiary or
Subsidiaries pursuant to such acquisition shall be solely in a form referred to
in clause (a), (b), (c) or (d) of the definition of “Purchase Price” (or some
combination thereof), (b) the requirements of Section 6.10 have been satisfied
with respect to such acquisition, (c) the Borrower shall be in compliance, on a
pro forma basis after giving effect to such acquisition, with the covenants
contained in Section 7.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower as if such acquisition had
occurred on the first day of each relevant period for testing such compliance,
(d) no Default or Event of Default shall have occurred and be continuing, or
would occur after giving effect to such acquisition, (e) all actions required to
be taken with respect to any acquired or newly formed Subsidiary or otherwise
with respect to the Acquired Business in such acquisition under Section 6.9 and
6.10 shall have been taken, (f) if the pro forma Consolidated Leverage Ratio as
of the last day of the most recent fiscal quarter for which the relevant
financial information is available is greater than 2.75 to 1.00, the aggregate
Purchase Price in respect of such acquisition and all other Permitted
Acquisitions consummated during such fiscal year (including acquisitions made
when this restriction is not applicable) shall not exceed, in such fiscal year,
the sum of (i) $150,000,000 and (ii) an additional amount up to $50,000,000 to
the extent not expended as Capital Expenditures (Expansion) during such fiscal
year pursuant to Section 7.7, and (g) any such acquisition shall have been
approved by the Board of Directors or such comparable governing body of the
Person (or whose business, unit or division is, as the case may be) being
acquired.
          “Permitted Foreign Acquisition”: any acquisition, consisting of a
single transaction or a series of related transactions, by the Borrower or any
one or more of its Wholly Owned Subsidiary Guarantors (or Subsidiaries who will
concurrently with such acquisition become Wholly Owned Subsidiary Guarantors) or
Foreign Subsidiaries (that are Wholly Owned Subsidiaries) of all of the Capital
Stock of, or all or a substantial part of the assets of, or of a business, unit
or division of, any Person organized under the laws of any governmental
instrumentality other than the United States or any state thereof (or a
business, unit or division of any Person organized under the laws of the United
States or any state thereof, which business unit or division operates entirely
outside of the United States) (such business, unit or division, the “Acquired
Foreign Business”), provided that (a) the consideration paid by the Borrower or
such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely in
a form referred to in clause (a), (b), (c) or (d) of the definition of “Purchase
Price” (or some combination thereof), (b) the requirements of Section 6.10 have
been satisfied with respect to such acquisition, (c) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition, with
the covenants contained in Section 7.1, in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance, (d) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition, (e) all
actions required to be taken with respect to any acquired or newly formed
Subsidiary or otherwise with respect to the Acquired Foreign Business in such
acquisition under Section 6.9 and 6.10 shall have been taken, (f) the aggregate
Purchase Prices in respect of such acquisition and all other Permitted Foreign
Acquisitions consummated in accordance with this Agreement shall not exceed
$300,000,000 from and after the Restatement Effective Date through the remaining
term of this Agreement, and (g) any such acquisition shall have been approved by
the Board of Directors or such comparable governing body of the Person (or whose
business, unit or division is, as the case may be) being acquired.
“Permitted Investors”: the collective reference to the Speese Persons.
“Permitted Non-Guarantor Subsidiary”: as defined in Section 6.9(c).

18



--------------------------------------------------------------------------------



 



          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan within the
meaning of Section 3(3) of ERISA, other than a Multiemployer Plan, that is
covered by ERISA, and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069(b) of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.17(a).
          “Purchase Price”: with respect to any Permitted Acquisition or
Permitted Foreign Acquisition, the sum (without duplication) of (a) the amount
of cash paid by the Borrower and its Subsidiaries in connection with such
acquisition, (b) the value (as determined for purposes of such acquisition in
accordance with the applicable acquisition agreement) of all Capital Stock of
the Borrower issued or given as consideration in connection with such
acquisition, (c) the Qualified Net Cash Equity Proceeds applied to finance such
acquisition and (d) the principal amount (or, if less, the accreted value) at
the time of such acquisition of all Assumed Indebtedness with respect thereto.
          “Qualified Net Cash Equity Proceeds”: the Net Cash Proceeds of any
offering of Capital Stock of the Borrower, provided that (a) such offering was
made in express contemplation of a Permitted Acquisition or Permitted Foreign
Acquisition, (b) such Capital Stock is not mandatorily redeemable and (c) such
Permitted Acquisition or Permitted Foreign Acquisition is consummated within
90 days after receipt by the Borrower of such Net Cash Proceeds.
          “Qualified Preferred Stock”: any preferred stock of the Borrower that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event
does not (a) (i) mature or become mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, (ii) become convertible or exchangeable at the
option of the holder thereof for Indebtedness or preferred stock that is not
Qualified Preferred Stock unless such conversion or exchange is subject, as a
condition precedent thereto, to the Borrower’s ability to incur Indebtedness
hereunder in accordance with the terms hereof, or (iii) become redeemable at the
option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the date that is one
year after the latest maturity date for Loans hereunder that is in effect on the
date of issuance of such preferred stock unless such redemption is subject, as a
condition precedent thereto, to the Borrower’s ability to make a Restricted
Payment of like amount in accordance with the terms hereof, (b) provide holders
thereunder with any rights to any payments upon the occurrence of a “change of
control” event prior to the repayment of the Obligations under the Loan
Documents unless such payments would be permitted as Restricted Payments in
accordance with the terms hereof, or (c) require the payment of cash dividends
or other cash distributions to the extent the payment thereof would not be
permitted at such time pursuant to this Agreement or any other agreement
relating to borrowed money of the Borrower or any of its Subsidiaries; provided
that, immediately after giving effect to the issuance of such preferred stock,
the Borrower is in pro forma compliance with Section 7.1 (with such compliance
calculated as of the last day of the most recent fiscal quarter for which the
relevant financial information is available and

19



--------------------------------------------------------------------------------



 



demonstrated in a written certificate delivered to the Administrative Agent
prior to the issuance of such preferred stock).
          “RAC East”: Rent-A-Center East, Inc., a Delaware corporation.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.
          “Reference Period”: with respect to any date, the period of four
consecutive fiscal quarters of the Borrower immediately preceding such date or,
if such date is the last day of a fiscal quarter, ending on such date.
          “Refunded Swingline Loans”: as defined in Section 2.6(b).
          “Refunding Date”: as defined in Section 2.6(c).
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 amounts paid under Letters
of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary of the Borrower other
than a Specified Subsidiary (unless such Specified Subsidiary was the recipient
of such Net Cash Proceeds)) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
assets useful in the businesses of the Borrower or any of its Subsidiaries.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 12 months after such Reinvestment
Event (or, in the case of a Recovery Event with respect to owned real property,
36 months after such Recovery Event) and (b) the date on which the Borrower
(directly or indirectly through a Subsidiary of the Borrower) shall have
determined not to, or shall have otherwise ceased to, acquire assets useful in
the Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

20



--------------------------------------------------------------------------------



 



          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (a) the aggregate unpaid principal amount of the Term Loans then
outstanding and (b) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer or treasurer of the Borrower, but in any event, with respect
to financial matters, the chief financial officer or president of the Borrower.
          “Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 5.1 shall have been satisfied, which date is
July 14, 2011.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit, in an aggregate principal amount of such Loans and/or amount
of such Letters of Credit (determined in accordance with Section 1.2(f)) not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Annex A, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The aggregate amount
of the Revolving Commitments as of the Restatement Effective Date is
$500,000,000. “Revolving Commitment Period”: the period ending on the Revolving
Scheduled Commitment Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s LC
Exposure then outstanding and (c) such Lender’s Swingline Exposure then
outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.2.
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).

21



--------------------------------------------------------------------------------



 



          “Revolving Scheduled Commitment Termination Date”: the date which is
the fifth anniversary of the Restatement Effective Date.
          “S&P”: as defined in the definition of Cash Equivalents.
          “Sale/Leaseback Transaction”: any arrangement providing for the
leasing to the Borrower or any Subsidiary of real or personal property that has
been or is to be (a) sold or transferred by the Borrower or any Subsidiary or
(b) constructed or acquired by a third party in anticipation of a program of
leasing to the Borrower or any Subsidiary.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “SEC Reports”: as defined in Section 4.18(b).
          “Secured Parties”: collectively, the Joint Lead Arrangers, the Agents,
the Lenders and, with respect to any Specified Hedge Agreement, any affiliate of
any Lender party thereto (or any Person that was a Lender or an affiliate
thereof when such Specified Hedge Agreement was entered into) that has agreed to
be bound by the provisions of Section 7.2 of the Guarantee and Collateral
Agreement as if it were a party thereto and by the provisions of Section 9
hereof as if it were a Lender party hereto; provided that any counterparty to a
Specified Hedge Agreement that is not a Lender shall have no rights in
connection with the management or release of any Collateral or the obligations
of any Guarantor under the Loan Documents.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages, the Intellectual Property Security
Agreement and all other security documents delivered by a Loan Party to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
          “Senior Subordinated Note Indenture”: the collective reference to each
indenture, if any, entered into by the Borrower or any of its Subsidiaries in
connection with any issuance of Senior Subordinated Notes, together with all
instruments and other agreements entered into by the Borrower or any of its
Subsidiaries in connection therewith, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.9.
          “Senior Subordinated Notes”: any subordinated notes of the Borrower
issued after the Restatement Effective Date pursuant to Section 7.2(f).
          “Senior Unsecured Note Indenture”: the collective reference to each
indenture, if any, entered into by the Borrower or any of its Subsidiaries in
connection with any issuance of Senior Unsecured Notes, together with all
instruments and other agreements entered into by the Borrower or any of its
Subsidiaries in connection therewith, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.9.
          “Senior Unsecured Notes”: any senior unsecured notes of the Borrower
that (a) have no scheduled principal payments prior to the date that is one year
after the latest maturity date for Loans hereunder that is in effect on the date
of issuance of such senior unsecured notes and (b) have terms (excluding the
interest rate) no less favorable in any material respect to the Borrower and its
Subsidiaries (taken as a whole) and the Lenders (taken as a whole) than those
applicable to offerings of “high-yield” senior unsecured debt by similar issuers
of similar debt at or about the same time, as evidenced by written advice of the
Borrower’s financial advisors of recognized national standing. For avoidance of
doubt,

22



--------------------------------------------------------------------------------



 



senior unsecured notes of the Borrower shall only constitute “Senior Unsecured
Notes” if any one or more Subsidiaries of the Borrower has a Guarantee
Obligation in respect thereof.
          “Single Employer Plan”: any Plan that is a defined benefit plan (as
defined in Section 3(35) of ERISA) that is covered by Title IV of ERISA.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) the realization of the current assets of such Person in
the ordinary course of business will be sufficient for such Person to pay
recurring current debt, short-term debt and long-term debt service as such debts
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
          “Specified Change of Control”: a “Change of Control” or similar event
(however defined) as defined in any Senior Subordinated Note Indenture or Senior
Unsecured Note Indenture.
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Lender or any affiliate
thereof, or any Person that was a Lender or an affiliate thereof when such Hedge
Agreement was entered into as counterparty and (b) which has been designated by
such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery thereof by the Borrower or such
Subsidiary, as a Specified Hedge Agreement; provided that the designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of any
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.
          “Specified Subsidiaries”: the collective reference to the Insurance
Subsidiary, any Foreign Subsidiary and any Permitted Non-Guarantor Subsidiary.
          “Speese Persons”: the collective reference to Mark E. Speese, any
person having a relationship with Mark E. Speese by blood, marriage or adoption
not more remote than first cousin and any trust established for the benefit of
any such person.
          “Stock Payments”: as defined in Section 7.6(b).
          “Subordinated Debt”: any unsecured subordinated notes issued by the
Borrower in a transaction permitted by Section 7.2(f).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a

23



--------------------------------------------------------------------------------



 



contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than the
Specified Subsidiaries.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $35,000,000.
          “Swingline Exposure”: with respect to any Revolving Lender, such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.3.
          “Swingline Participation Amount”: as defined in Section 2.6(c).
          “Syndication Agents”: as defined in the preamble hereto.
          “Taxes”: as defined in Section 2.19(a).
          “Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Annex A. The aggregate amount of the Term Commitments as of the Restatement
Effective Date is $250,000,000.
          “Term Lenders”: each Lender that holds a Term Loan.
          “Term Loans”: as defined in Section 2.1(a).
          “Term Percentage”: as to any Term Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

24



--------------------------------------------------------------------------------



 



          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.
          “United States”: the United States of America.
          “U.S. Tax Compliance Certificate”: as defined in Section 2.19(d).
          “Voting Stock”: with respect to any Person, any class or series of
Capital Stock of such Person that is ordinarily entitled to vote in the election
of directors thereof at a meeting of stockholders called for such purpose,
without the occurrence of any additional event or contingency.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          “Withholding Agent”: any Loan Party and the Administrative Agent.
          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to the Borrower and its Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof), (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein).

25



--------------------------------------------------------------------------------



 



          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Unless the context otherwise requires, all calculations of amounts
relating to Alternative Currency Letters of Credit shall be based on the Dollar
Equivalent thereof.
          (f) Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that by its terms provides for one or more automatic increases
or decreases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time, or decreases.
SECTION 2. AMOUNT AND TERMS OF FACILITIES
          2.1. Term Commitments; Term Loans; Incremental Term Loans.
          (a) Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a term loan (together with the Incremental Term
Loans defined below, the “Term Loans”) to the Borrower on the Restatement
Effective Date in an amount not to exceed the amount of the Term Commitment of
such Lender.
          (b) The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.4 and 2.12.
          (c) The Borrower and any one or more Term Lenders may from time to
time agree that such Term Lenders shall increase the amount of their Term Loans
(“Incremental Term Loans”) by executing and delivering to the Administrative
Agent an Increased Term Facility Activation Notice specifying (i) the principal
amount of such increase, (ii) the Increased Term Facility Closing Date,
(iii) the applicable maturity date for such Loans, (iv) the amortization
schedule for such Incremental Term Loans, which shall comply with the next
succeeding sentence, and (v) the Applicable Margin for such Incremental Term
Loans. The amortization schedule for any Incremental Term Loans shall be
identical to or longer than, on a percentage basis, the then remaining
amortization schedule for the Term Loans. Other than with respect to the
pricing, amortization and final maturity date applicable thereto, the
Incremental Term Loans shall otherwise have the same terms as are applicable to
the then outstanding Term Loans. Notwithstanding the foregoing, without the
consent of the Required Lenders, the aggregate amount of Incremental Term Loans
plus Incremental Revolving Commitments obtained pursuant to Section 2.2(b) shall
not exceed $250,000,000. No Term Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion.
          (d) Any additional bank, financial institution or other entity which,
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld, delayed or conditioned), elects to become a
“Term Lender” under this Agreement in connection with any transaction described
in Section 2.1(c) shall execute a New Lender Supplement, whereupon such bank,
financial institution or other entity (a “New Term Lender”) shall become a Term
Lender for all purposes

26



--------------------------------------------------------------------------------



 



and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement.
          2.2. Revolving Commitments; Revolving Loans; Incremental Revolving
Loans. (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans hereunder (together with the
Incremental Revolving Loans defined below, collectively, the “Revolving Loans”)
to the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s LC Exposure and Swingline Exposure, does not exceed the amount of such
Lender’s Revolving Commitment. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.
          (b) The Borrower and any one or more Revolving Lenders may agree that
each such Lender shall increase the amount of its existing Revolving Commitment
(the “Incremental Revolving Commitment”) to make incremental revolving credit
loans (the “Incremental Revolving Loans”) by executing and delivering to the
Administrative Agent an Increased Revolving Facility Activation Notice
specifying (i) the principal amount of such increase and (ii) the Increased
Revolving Facility Closing Date. Notwithstanding the foregoing, without the
consent of the Required Lenders, (i) the aggregate amount of Incremental
Revolving Commitments obtained pursuant to this paragraph plus Incremental Term
Loans obtained pursuant to Section 2.1(c) shall not exceed $250,000,000 and
(ii) no more than three Increased Revolving Facility Closing Dates may be
selected by the Borrower during the term of this Agreement. No Lender shall have
any obligation to participate in any increase described in this paragraph unless
it agrees to do so in its sole discretion.
          (c) Any additional bank, financial institution or other entity which,
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld, delayed or conditioned), elects to become a
“Revolving Lender” under this Agreement in connection with any transaction
described in Section 2.2(b) shall execute a New Lender Supplement, whereupon
such bank, financial institution or other entity (a “New Revolving Lender”)
shall become a Revolving Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
          (d) For the purpose of providing that the respective amounts of
Revolving Loans that are Eurodollar Loans (and Eurodollar Tranches in respect
thereof) held by the Revolving Lenders are held by them on a pro rata basis
according to their respective Revolving Percentages, on each Increased Revolving
Facility Closing Date (i) all outstanding Revolving Loans that are Eurodollar
Loans shall be converted into a single Revolving Loan that is a Eurodollar Loan
(with an interest period to be selected by the Borrower), and upon such
conversion the Borrower shall pay any amounts owing pursuant to Section 2.20, if
any, (ii) any new borrowings on such date of Revolving Loans that are Eurodollar
Loans and that have the same Interest Period shall also be part of such single
Revolving Loan and (iii) all Revolving Lenders (including the New Revolving
Lenders) shall hold a portion of such single Revolving Loan equal to its
Revolving Percentage thereof and any fundings on such date shall be made in such
a manner so as to achieve the foregoing.
          2.3. Swingline Commitment. Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (a) the aggregate principal amount of

27



--------------------------------------------------------------------------------



 



Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (b) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.
          2.4. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (a) which notice, in the case of Term
Loans to be made on the Restatement Effective Date, must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, at least one
Business Day prior to the anticipated Restatement Effective Date with respect to
ABR Loans and at least three Business Days prior to the anticipated Restatement
Effective Date with respect to Eurodollar Loans, requesting that the Term
Lenders make Term Loans on the Restatement Effective Date, or (b) in the case of
Incremental Term Loans, which notice must be received by the Administrative
Agent prior to 12:00 Noon, New York City time, at least one Business Day prior
to the anticipated Increased Term Facility Closing Date for such Loans with
respect to any such Loans that are ABR Loans and at least three Business Days
prior to such anticipated Increased Term Facility Closing Date with respect to
Eurodollar Loans, requesting that the relevant Term Lenders make such
Incremental Term Loans on the applicable Increased Term Facility Closing Date,
and in each case specifying the principal amount to be borrowed. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Restatement
Effective Date each relevant Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Lender. The Administrative Agent
shall make available to the Borrower the aggregate of the amounts made available
to the Administrative Agent by the Term Lenders in like funds.
          2.5. Procedure for Revolving Loan Borrowing. (a) The Borrower may
borrow under the Revolving Commitments during the Revolving Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, at least (a) three Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
Business Day prior to the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the principal amount and Type of Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of ABR Loans, $2,000,000 or a
whole multiple of $500,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $2,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.6 and the Borrower may request
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 3.5.
          (b) Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each relevant Lender thereof. Each
relevant Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books

28



--------------------------------------------------------------------------------



 



of such office with the aggregate of the amounts made available to the
Administrative Agent by the relevant Lenders and in like funds as received by
the Administrative Agent or, if the borrowing was made pursuant to Section 3.5,
by paying the Issuing Bank the amounts funded by it with respect to the Letter
of Credit drawing which gave rise to such borrowing.
          2.6. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the principal amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may (and, not later than 10 Business Days after the
making of a Swingline Loan, shall) on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time (with a copy of such notice being provided to the Borrower), request
each Revolving Lender to make, and each Revolving Lender hereby agrees to make,
a Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans (with
notice of such charge being provided to the Borrower, provided that the failure
to give such notice shall not affect the validity of such charge).
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.6(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.6(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.6(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

29



--------------------------------------------------------------------------------



 



          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Revolving Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Lender’s pro rata portion of such payment if such payment
is not sufficient to pay the principal of and interest on all Swingline Loans
then due); provided, however, that in the event that such payment received by
the Swingline Lender is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.6(b) and to purchase participating interests pursuant to
Section 2.6(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.7. Repayment of Loans. (a) The Term Loans (other than Incremental
Term Loans) shall mature in quarterly installments in the respective amounts set
forth below opposite the applicable installment date (provided, that the
aggregate amount of the final installment shall in any event equal the aggregate
then outstanding principal amount of such Term Loans):

          Installment   Principal Amount
September 30, 2011
  $ 6,250,000  
December 31, 2011
  $ 6,250,000  
March 31, 2012
  $ 6,250,000  
June 30, 2012
  $ 6,250,000  
September 30, 2012
  $ 6,250,000  
December 31, 2012
  $ 6,250,000  
March 31, 2013
  $ 6,250,000  
June 30, 2013
  $ 6,250,000  
September 30, 2013
  $ 6,250,000  
December 31, 2013
  $ 6,250,000  
March 31, 2014
  $ 6,250,000  
June 30, 2014
  $ 6,250,000  
September 30, 2014
  $ 6,250,000  
December 31, 2014
  $ 6,250,000  
March 31, 2015
  $ 6,250,000  
June 30, 2015
  $ 6,250,000  
September 30, 2015
  $ 6,250,000  
December 31, 2015
  $ 6,250,000  
March 31, 2016
  $ 6,250,000  
July 14, 2016
  $ 131,250,000  

30



--------------------------------------------------------------------------------



 



          (b) The Borrower shall repay all outstanding Revolving Loans and
Swingline Loans on the Revolving Scheduled Commitment Termination Date.
          (c) The Borrower shall repay all Incremental Term Loans in accordance
with the applicable Increased Term Facility Activation Notice and
Section 2.1(c).
          2.8. Commitment Fees, Etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
accruing during the Revolving Commitment Period, computed at a per annum rate
equal to the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable in arrears on the last day of each March, June, September and December
and on the Revolving Scheduled Commitment Termination Date.
          (b) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.
          2.9. Termination or Reduction of Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such partial reduction shall be in
an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect. The aggregate amount of
the unused Term Commitments shall terminate immediately upon the making of Term
Loans on the Restatement Effective Date.
          2.10. Optional Prepayments. Subject to Section 2.17, the Borrower may
at any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent at least three Business Days prior thereto in the case of Eurodollar Loans
and at least one Business Day prior thereto in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and, if applicable,
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.20. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Loans (other than Swingline Loans) shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
          2.11. Mandatory Prepayments. (a) If any Indebtedness shall be incurred
by the Borrower or any of its Subsidiaries (excluding any Indebtedness incurred
in accordance with Section 7.2), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such incurrence toward the
prepayment of the Term Loans.
          (b) If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
75% of such Net Cash Proceeds shall be applied within five Business Days
following such date toward the prepayment of the Term Loans; provided, that,
notwithstanding the

31



--------------------------------------------------------------------------------



 



foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed, in any fiscal year of the Borrower, an amount equal to 5% of
Consolidated Total Assets as of the last day of the Borrower’s immediately
preceding fiscal year, and (ii) on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans;
provided, further, that, notwithstanding the foregoing, the Borrower shall not
be required to prepay the Term Loans in accordance with this paragraph
(b) except to the extent that the Net Cash Proceeds from all Asset Sales which
have not been so applied equals or exceeds $20,000,000 in the aggregate.
          (c) If on any Calculation Date, the Total Revolving Extensions of
Credit exceed 105% of the Total Revolving Commitments or the Alternative
Currency LC Exposure exceeds 105% of the Alternative Currency LC Commitment, the
Borrower shall, without notice or demand, within three Business Days after such
Calculation Date, prepay the Revolving Loans (or, if no Revolving Loans remain
outstanding, cash collateralize Letters of Credit in a manner satisfactory to
the Administrative Agent) in an aggregate amount such that, after giving effect
thereto, the Total Revolving Extensions of Credit do not exceed the Total
Revolving Commitments and the Alternative Currency LC Exposure does not exceed
the Alternative Currency LC Commitment.
          (d) The application of any prepayment of Loans pursuant to this
Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under Section 2.11 (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid and shall
in every case be without premium, charge or penalty on account of such
prepayment except such as would otherwise be due on account of a prepayment
prior to the last day of an Interest Period.
          2.12. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that, unless the Borrower pays any amounts owing
pursuant to Section 2.20(c), any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent at least three Business Days’ prior irrevocable notice
of such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period”, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

32



--------------------------------------------------------------------------------



 



          2.13. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than 15
Eurodollar Tranches shall be outstanding at any one time.
          2.14. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.14
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2% and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee, Letter of Credit fee or other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to ABR Loans under the relevant Facility plus 2% (or, in the case of
any such other amounts that do not relate to a particular Facility, the rate
then applicable to ABR Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.15. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).
          2.16. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:

33



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent (which
notice shall be so withdrawn, by giving telecopy or telephonic notice thereof to
the Borrower and the relevant Lenders, as soon as practicable after the relevant
circumstances have ceased to be applicable), no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
          2.17. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the relevant Term
Loans then held by the Term Lenders. The amount of each principal prepayment of
the Term Loans shall be applied to reduce the then remaining installments of the
Term Loans pro rata based upon the respective then remaining principal amounts
thereof; provided, that optional prepayments shall be allocated to the
installments of the Term Loans as directed by the Borrower. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata to the Revolving Lenders according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event

34



--------------------------------------------------------------------------------



 



such payment shall be made on the immediately preceding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment being made hereunder
that the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
          2.18. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Restatement Effective Date:
     (i) shall subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender or Issuing Lender in respect thereof (except for (A) Non-Excluded
Taxes or (B) the imposition of, or changes in the rate of, Excluded Taxes);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;

35



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar
Loans, issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify (no more frequently than quarterly) the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Restatement Effective Date shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor (which may be submitted
no more frequently than quarterly), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.
          (c) Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in the
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
          (d) In determining any additional amounts payable pursuant to this
Section 2.18, each Lender will act reasonably and in good faith and will use
averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.18 shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.18, shall give prompt written notice of such
determination to the Borrower, which notice shall show the basis for calculation
of such additional amounts. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          2.19. Taxes. (a) Except as otherwise required due to a Requirement of
Law, all payments made by or on behalf of any Loan Party under this Agreement or
any other Loan Documents shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority

36



--------------------------------------------------------------------------------



 



(“Taxes”). If any Taxes, excluding, with respect to the Administrative Agent or
any Lender hereunder, (i) Taxes imposed on (or measured by) its net income or
net profits (however denominated) and franchise taxes imposed on it by the
United States, by any state thereof or by the jurisdiction (or any political
subdivision thereof) under the laws of which it is organized or in which its
principal office is located (or, in the case of such Lender, in which its
applicable lending office is located) or as a result of a present or former
connection between it and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from it having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (ii) any branch profits Taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction described in clause (i) above, (iii) in the case of a Lender, any
(1) United States withholding Taxes resulting from any Requirement of Law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender’s assignor (or such
Lender) was entitled, at the time of assignment (or designation of the new
lending office), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to this paragraph, or (2) withholding Taxes that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section, and (iv) any United States withholding Taxes
imposed pursuant to FATCA (all such excluded Taxes are “Excluded Taxes,” and all
Taxes other than Excluded Taxes are “Non-Excluded Taxes”), or Other Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender, as determined in good faith by the applicable Withholding Agent,
(x) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (y) the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder or any other Loan Document at the rates or in the amounts specified in
this Agreement or any other Loan Document as if such withholding or deduction
had not been made.
          (b) In addition, the Borrower shall pay any Other Taxes imposed on any
Loan Party to the relevant Governmental Authority in accordance with applicable
law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. If (i) the Borrower fails to remit to the Administrative
Agent the required receipts or other required documentary evidence required by
the foregoing sentence or (ii) any Non-Excluded Taxes or Other Taxes are payable
or paid by the Administrative Agent or any Lender, the Borrower shall indemnify,
after written demand thereof, the Administrative Agent and the Lenders for such
amounts and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender with respect thereto.
          (d) Any Lender that is not a “United States person” as defined by
section 7701(a)(30) of the Code (a “Non-U.S. Lender”) and that is entitled to an
exemption from or reduction of any applicable withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the

37



--------------------------------------------------------------------------------



 



Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding Tax other than United States federal withholding Tax, the
completion, execution and submission of such forms shall not be required if in
the Non-U.S. Lender’s good faith judgment such completion, execution or
submission would materially prejudice the legal position of such Non-U.S.
Lender.
Without limiting the generality of the foregoing, any Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Non-U.S. Lender is
legally entitled to do so), whichever of the following is applicable:
          (i) in the case of any Non-U.S. Lender claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor
form),
          (ii) in the case of any Non-U.S. Lender claiming an exemption from
United States federal withholding tax because the payments hereunder are
effectively connected with a United States trade or business conducted by such
Non-U.S. Lender, duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor form),
          (iii) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that (A) such Non-U.S. Lender is not (i) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) the interest payment in question is not
effectively connected with a United States trade or business conducted by such
Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor form),
          (iv) to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY (or
any successor form), accompanied by an Internal Revenue Service Form W-8ECI (or
any successor form), W-8BEN (or any successor form), U.S. Tax Compliance
Certificate, Internal Revenue Service Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable, or
          (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or Administrative Agent to
determine the withholding or deduction required to be made.
Without limiting any of the foregoing, if a payment made to a Lender hereunder
or under any other Loan Document would be subject to United States withholding
Taxes imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding

38



--------------------------------------------------------------------------------



 



Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Withholding Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Withholding Agent
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment under FATCA. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees (x) to promptly notify the Borrower and the Administrative
Agent of any change in circumstances which modify or render invalid any claimed
exemption or reduction of withholding Taxes with respect to payments hereunder
or under any other Loan Document, and (y) that if any form or certification
previously delivered by it expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so and promptly deliver any such other properly completed and executed form,
certificate or documentation described in (i) through (v) above in order to
confirm or establish the entitlement of such Lender to an exemption from or a
reduction in withholding Taxes with respect to payments hereunder or under any
other Loan Documents if such Lender is legally entitled to do so.
          (e) Each Lender shall indemnify the Administrative Agent within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          (f) If any Lender determines in its sole discretion exercised in good
faith that it has received a refund of any Non-Excluded Taxes or Other Taxes
paid or indemnified by the Borrower under this Section 2.19, such Lender shall
pay the amount of such refund to the Borrower within 15 days of the date it
received such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.20. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement

39



--------------------------------------------------------------------------------



 



or (c) the making of a prepayment, or a conversion, of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
          2.21. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18, 2.19(a) or
2.23 with respect to such Lender, it will use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to
Section 2.18, 2.19(a) or 2.23.
          2.22. Replacement of Lenders. The Borrower shall be permitted to
replace with a replacement financial institution any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18 or 2.19(a), (b) gives
notice pursuant to Section 2.23 or (c) becomes a Defaulting Lender; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.21 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.18 or 2.19(a) or the consequences of a
notice delivered pursuant to Section 2.23, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.18 or 2.19(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. Any such
replacement with respect to a Defaulting Lender may involve a partial
replacement of the Loans and/or Commitments of such Defaulting Lender, as
determined by the Borrower with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, delayed or conditioned).
          2.23. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be canceled and (b) such
Lender’s Loans then

40



--------------------------------------------------------------------------------



 



outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to
Section 2.20.
          2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
          (a) commitment fees shall cease to accrue on the unfunded portion of
the Revolving Commitment of such Defaulting Lender pursuant to Section 2.8(a);
          (b) the Revolving Commitment and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 10.1), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Revolving Lenders in accordance with their
respective Revolving Percentages but only to the extent (x) the sum of all
non-Defaulting Revolving Lenders’ Revolving Extensions of Credit does not exceed
the total of all non-Defaulting Revolving Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 5.2 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) and (y) second, cash collateralize 100% of such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in a manner reasonably satisfactory to the Administrative
Agent for so long as such LC Exposure is outstanding, the prepayment or cash
collateralization of which may be financed with proceeds of Revolving Loans or
Swingline Loans provided that the conditions precedent set forth in Section 5.2
are satisfied at such time;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.24(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Revolving Lenders is
reallocated pursuant to Section 2.24(c), then the fees payable to the Revolving
Lenders pursuant to Section 2.8(a) and 3.3(a) shall be adjusted in accordance
with such non-Defaulting Revolving Lenders’ Revolving Percentages; and

41



--------------------------------------------------------------------------------



 



     (v) if any such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.24(c), then, without
prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 3.3(a) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Lender
until such LC Exposure is cash collateralized and/or reallocated;
          (d) the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless it is reasonably satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Revolving Lenders and/or cash collateral will be provided by the Borrower in
accordance with Section 2.24(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Revolving Lenders in a manner consistent with
Section 2.24(c)(i) (and any such Defaulting Lenders shall not participate
therein); and
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 10.7
but excluding Section 2.22) shall, in lieu of being distributed to such
Defaulting Lender and without duplication, be retained by the Administrative
Agent in a segregated interest-bearing account reasonably satisfactory to the
Administrative Agent and the Borrower and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender or Swingline Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by an Issuing Lender or Swingline Lender, held
in such account as cash collateral for existing or (unless such Defaulting
Lender has no remaining unutilized Revolving Commitment) future funding
obligations of the Defaulting Lender in respect of any existing or (unless such
Defaulting Lender has no remaining unutilized Revolving Commitment) future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Revolving Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, unless such Defaulting Lender has no
remaining unutilized Revolving Commitment, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Revolving Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Issuing Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, that, with respect to
this clause (viii), if such payment is (x) a prepayment of the principal amount
of any Revolving Loans or Reimbursement Obligations in respect of LC
Disbursements as to which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 5.2
are satisfied, such payment shall be applied solely to prepay the Revolving
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Revolving
Lenders pro rata prior to being applied to the prepayment of any Revolving Loans
of, or Reimbursement Obligations owed to, any Defaulting Lender.
          (f) Upon not less than three Business Days’ prior notice to such
Defaulting Lender and the Administrative Agent (which the Administrative Agent
will promptly provide to the Lenders, the Issuing Lender and the Swingline
Lender), the Borrower shall have the right to terminate the then unused

42



--------------------------------------------------------------------------------



 



Revolving Commitment of such Defaulting Lender, after taking into account the
portion of such Revolving Commitment, if any, which theretofore has been, or
substantially contemporaneous therewith is being, assigned pursuant to
Section 2.22. In the event of any such termination, future extensions of credit
under the Revolving Facility shall be allocated to the non-Defaulting Revolving
Lenders in a manner that disregards the existence of any remaining Revolving
Commitment of such Defaulting Lender.
          In the event that the Administrative Agent, the Borrower, the Issuing
Lender and the Swingline Lender each agrees that any such Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.
          The provisions of this Agreement relating to funding, payment and
other matters with respect to the Revolving Facility may be adjusted by the
Administrative Agent, in consultation with the Borrower, to the extent necessary
to give effect to the provisions of this Section 2.24. The provisions of this
Section 2.24 may not be amended, supplemented or modified without, in addition
to consents required by Section 10.1, the prior written consent of the
Administrative Agent, the Swingline Lender, the Issuing Lender and the Borrower.
SECTION 3. LETTERS OF CREDIT
          3.1. LC Commitments. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the LC Participants set
forth in this Section 3, agrees to issue, on any Business Day, Letters of Credit
for the account of the Borrower (including the account of the Borrower acting on
behalf of any of its Subsidiaries) in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the LC Obligations would exceed the Total Revolving Commitments or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. It is understood that the Existing Letters of Credit shall be deemed
to constitute Letters of Credit hereunder. Each Letter of Credit shall (i) be
denominated in Dollars or (if and to the extent agreed in writing from time to
time between the Issuing Lender and the Borrower, and provided that no
Alternative Currency Letter of Credit shall be issued if, after giving effect
thereto, the Alternative Currency LC Exposure shall exceed the Alternative
Currency LC Commitment) in one or more Alternative Currencies and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Scheduled
Commitment Termination Date; provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above;
provided, however, that the Administrative Agent and the Issuing Lender may
agree (such agreement not to be unreasonably withheld, delayed or conditioned)
with respect to any Letter of Credit that clause (y) above shall not be
applicable to such extensions so long as no later than the first date on which
such Letter of Credit is permitted to extend beyond the date set forth in clause
(y), such Letter of Credit shall be either cash collateralized at 102% of face
value, or supported by a back-to-back letter of credit (in each case, in the
relevant currency) in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender).

43



--------------------------------------------------------------------------------



 



          (b) Each Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.
          (c) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any LC Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor (and, with respect to Letters of Credit, delivery of a copy
of such Application to the Administrative Agent), completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may reasonably request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (and, with
respect to Letters of Credit, to the Administrative Agent) promptly following
the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount and stated
maturity thereof).
          3.3. Fees and Other Charges. (a) The Borrower will pay a Letter of
Credit fee calculated at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility and payable
on the portion that is available for drawing of the face amount of all
outstanding Letters of Credit, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each LC Fee Payment Date. In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit
that is available for drawing, payable quarterly in arrears on each LC Fee
Payment Date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.4. LC Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each LC Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each LC Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such LC
Participant’s own account and risk an undivided interest equal to such LC
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under each Letter of Credit (including, for the avoidance of doubt, any
portion of an Existing Letter of Credit deemed to be a Letter of Credit in
accordance with Section 3.1 and as indicated on Schedule 1.1) issued hereunder
and the amount of each draft paid by the Issuing Lender thereunder. Each LC
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such LC Participant shall pay to the Administrative Agent for the
account of the Issuing Lender upon demand at the Administrative Agent’s address
for notices

44



--------------------------------------------------------------------------------



 



specified herein (and thereafter the Administrative Agent shall promptly pay to
the Issuing Lender) an amount equal to such LC Participant’s Revolving
Percentage of the relevant LC Disbursement (or, in the case of an Alternative
Currency Letter of Credit, the Dollar Equivalent thereof), or any part thereof,
that is not so reimbursed.
          (b) If any amount required to be paid by any LC Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, the Issuing Lender shall so notify the Administrative Agent, who shall
promptly notify the LC Participants, and each such LC Participant shall pay to
the Administrative Agent, for the account of the Issuing Lender, on demand (and
thereafter the Administrative Agent shall promptly pay to the Issuing Lender) an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any LC Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the Issuing Lender by such LC Participant within three Business Days after
the date such payment is due, the Administrative Agent on behalf of the Issuing
Lender shall be entitled to recover from such LC Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Administrative Agent submitted on behalf of the Issuing Lender to any LC
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any LC
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, the Issuing Lender will distribute to the Administrative Agent
for the account of such LC Participant (and thereafter the Administrative Agent
will promptly distribute to such LC Participant) its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such LC
Participant shall return to the Administrative Agent for the account of the
Issuing Lender (and thereafter the Administrative Agent shall promptly return to
the Issuing Lender) the portion thereof previously distributed by the Issuing
Lender.
          (d) Each LC Participant’s obligation to purchase participating
interests pursuant to Section 3.4(a) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such LC Participant or the
Borrower may have against the Issuing Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          3.5. Reimbursement Obligation of the Borrower. (a) The Borrower agrees
to reimburse the Issuing Lender in accordance with this Section upon
notification to the Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (i) such
draft so paid (an “LC Disbursement”) and (ii) any taxes, fees, charges or other
reasonable costs or expenses incurred by the Issuing Lender in connection with
such payment.

45



--------------------------------------------------------------------------------



 



          (b) If the Borrower is notified as provided in the immediately
preceding sentence by 2:00 P.M., New York City time, on any day, then the
Borrower shall so reimburse the Issuing Lender by 12:00 Noon, New York City
time, on the next succeeding Business Day, and, if so notified after 2:00 P.M.,
New York City time, on any day, the Borrower shall so reimburse the Issuing
Lender by 12:00 Noon, New York City time, on the second succeeding Business Day.
          (c) Each drawing under a Letter of Credit shall (unless an event of
the type described in Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures set forth in Section 3.4
for the funding of participations shall apply, and other than an LC Disbursement
in respect of an Alternative Currency Letter of Credit) constitute a request by
the Borrower to the Administrative Agent for a borrowing, in the amount of such
drawing of ABR Revolving Loans pursuant to Section 2.5 (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing of Swingline Loans pursuant to Section 2.6). The Borrowing Date with
respect to any such borrowing shall be the first date on which a borrowing of
Revolving Loans (or, if applicable, Swingline Loans) could be made pursuant to
Section 2.5 (or, if applicable, Section 2.7) if the Administrative Agent had
received a notice of such borrowing at the time of such drawing under such
Letter of Credit.
          (d) Each payment under this Section 3.5 shall be made to the Issuing
Lender at its address for notices specified herein in immediately available
funds in (i) in the case of any Letter of Credit which is not an Alternative
Currency Letter of Credit, Dollars, and (ii) in the case of any Alternative
Currency Letter of Credit, the relevant Alternative Currency. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Section from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full, at the rate set forth in
(i) until the second Business Day following the date of payment of the
applicable drawing, Section 2.14(b) and (ii) thereafter, Section 2.14(c), in
each case payable on demand. If the Borrower’s reimbursement of, or obligation
to reimburse, any amounts in any Alternative Currency would subject the
Administrative Agent, the Issuing Lender or any Revolving Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (i) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Lender or such Revolving Lender, as the case
may be, or (ii) reimburse each LC Disbursement made in such Alternative Currency
in Dollars, in an amount equal to the Dollar Equivalent of such LC Disbursement.
If the Borrower fails to reimburse the Issuing Lender for the amount of any LC
Disbursement in respect of an Alternative Currency Letter of Credit,
(i) automatically and with no further action required, the Borrower’s obligation
to reimburse the applicable LC Disbursement shall be permanently converted into
an obligation to reimburse the Dollar Equivalent of such LC Disbursement and
(ii) the Administrative Agent shall notify the Issuing Lender and each Revolving
Lender of the applicable LC Disbursement, the Dollar Equivalent thereof, the
payment then due from the Borrower in respect thereof and such Lender’s
Revolving Percentage thereof.
          3.6. Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message

46



--------------------------------------------------------------------------------



 



or advice, however transmitted, in connection with any Letter of Credit, except
for errors or omissions constituting gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Customs and, to the extent not inconsistent therewith, the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender to the Borrower.
          3.7. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
          3.8. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:
          4.1. Financial Condition. The audited consolidated balance sheet of
the Borrower as at December 31, 2010, and the related consolidated statements of
earnings, stockholder’s equity and cash flows for the fiscal year ended on such
date, reported on by and accompanied by an unqualified report from Grant
Thornton LLP, present fairly the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its earnings and its
consolidated cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of the Borrower as at March 31, 2011, and the related
unaudited consolidated statements of earnings and cash flows for the three-month
period ended on such date, present fairly the consolidated financial condition
of the Borrower as at such date, and the consolidated results of its earnings
and its consolidated cash flows for the three-month period then ended (subject
to normal year-end audit adjustments and the absence of footnotes). Such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
          4.2. No Change. Since December 31, 2010 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3. Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing, if
applicable, under the laws of the jurisdiction of its organization, (b) has the
corporate (or similar) power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to be so qualified and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse

47



--------------------------------------------------------------------------------



 



Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          4.4. Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate (or similar) power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate (or similar) action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained or made by any Loan Party in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices which have been or will be
obtained or made and are in full force and effect on the Restatement Effective
Date, (ii) the filings referred to in Section 4.19, (iii) filings with the SEC
that may be required to be made following the execution and delivery hereof in
connection herewith and (iv) immaterial consents, authorizations, filings and
notices. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
          4.5. No Legal Bar. The execution, delivery and performance by each
Loan Party of this Agreement and the other Loan Documents to which it is a
party, the issuance of Letters of Credit, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any material
Contractual Obligation of the Borrower or any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No violation of any Requirement of Law or Contractual Obligation applicable to
the Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.
          4.6. Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
          4.7. No Default. Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
          4.8. Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its material real property, and good title to, or a valid leasehold interest in,
all its other material property, and none of such property is subject to any
Lien except as permitted by Section 7.3.
          4.9. Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted. No material claim has been asserted and
is pending by any Person challenging or questioning the use of

48



--------------------------------------------------------------------------------



 



any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Borrower know of any valid basis for any such claim. The
use of Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person in any material respect.
          4.10. Taxes. (a) The Borrower and each of its Subsidiaries has filed
or caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all material Taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other material Taxes imposed on it or any of its property by any
Governmental Authority to the extent due and payable (other than any the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be)
and (b) except for Liens for Taxes not yet delinquent, no material Tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted in
writing, that could give rise to a material Tax Lien for any unpaid Tax on any
asset or property of the Borrower or its Subsidiaries, except to the extent that
the validity thereof is being contested in good faith pursuant to appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.
          4.11. Federal Regulations. No part of the proceeds of any Loans will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect except in compliance with the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.
          4.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.
          4.13. ERISA. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, during the five-year period prior to
the date on which this representation is made or deemed made, (a) no Reportable
Event has occurred with respect to any Single Employer Plan, (b) no non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any Plan for which the
Borrower or any Commonly Controlled Entity is liable; (c) no Single Employer
Plan has had an “accumulated funding deficiency” or has failed to satisfy the
“minimum funding standards” (each within the meaning of Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (d) each Plan has complied in
all material respects with the applicable provisions of ERISA and the Code;
(e) no Single Employer Plan has been determined to be, or expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (f) no termination of a Single Employer Plan has occurred; (g) no Lien
against the Borrower or any Commonly Controlled Entity and in favor of the PBGC
or a Single Employer Plan has arisen; (h) the actuarial present value of the
accumulated plan benefits of each Single Employer Plan (determined utilizing the
assumptions used for purposes of Accounting Standards Codification No. 715 or
960) did not exceed the fair market value of the assets of such Single Employer
Plan allocable to such accrued benefits; (i) neither the Borrower nor any
Commonly Controlled Entity has incurred or, to the knowledge of the Borrower, is
reasonably expected to incur, any withdrawal liability to any Multiemployer
Plan; and

49



--------------------------------------------------------------------------------



 



(j) neither the Borrower nor any Commonly Controlled Entity has received notice
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, in Reorganization, Insolvent, or in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA).
          4.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees, independent contractors or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Subsidiary, except as
created by the Loan Documents or as set forth on Schedule 4.15.
          4.16. Use of Proceeds. The proceeds of the Term Loans shall be used to
refinance Indebtedness of the Borrower under the Existing Credit Agreement, and
the proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used for general corporate purposes.
          4.17. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (the “Properties”) do not contain any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation by Borrower or its Subsidiaries of, or
could give rise to liability of Borrower or its Subsidiaries under, any
Environmental Law;
     (b) neither the Borrower nor any of its Subsidiaries has received any
notice of, or is otherwise aware of, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business presently or formerly operated by the Borrower or any of its
Subsidiaries (the “Business”), nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of by or on behalf of the Borrower or its Subsidiaries from the
Properties or otherwise in connection with the Business, in violation of, or in
a manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored, or disposed of, or have otherwise come to be located
at, on or under any of the Properties in violation of, or in a manner that could
give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other

50



--------------------------------------------------------------------------------



 



orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at, to, on, under or from the Properties or arising from
or related to the operations of the Borrower or any Subsidiary in connection
with the Properties or otherwise in connection with the Business, in violation
of or in amounts or in a manner that could give rise to liability of Borrower or
its Subsidiaries under Environmental Laws;
     (f) the Borrower, its Subsidiaries, the Business, the Properties and all
operations at the Properties are in compliance and have in the last five years
been in compliance with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
     (g) neither the Borrower nor any of its Subsidiaries has, by contract or by
operation of law, assumed any liability of any other Person or agreed to
indemnify any other person for liability under Environmental Laws.
          4.18. Accuracy of Information, etc. (a) No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or if otherwise specified herein or therein, as of such date),
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which such statements were made. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
          (b) The Annual Report on Form 10-K of the Borrower for the year ended
December 31, 2010 (the “SEC Report”) as of its filing date complied in all
material respects with the applicable requirements of the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations promulgated
thereunder. The SEC Report at the time of filing did not contain any untrue
statements of material fact or omitted a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Forward looking
statements and other statements contained in the SEC Report are subject to the
cautionary language and risk factors contained in the SEC Report.
          4.19. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described in Section 3 thereof and proceeds of such Collateral. In
the case of (i) the Pledged Equity Interests described in the Guarantee and
Collateral Agreement, when stock certificates representing such certificated
Pledged Equity Interests are delivered

51



--------------------------------------------------------------------------------



 



to the Administrative Agent or when financing statements in appropriate form are
filed in the offices specified on Schedule 4.19(a) and (ii) the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) (or otherwise notified to the
Administrative Agent) in appropriate form are filed in the offices specified on
Schedule 4.19(a) (or otherwise notified to the Administrative Agent), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral (other than motor vehicles, aircraft, vessels, Deposit Accounts
(as defined in the Guarantee and Collateral Agreement), leasehold estates in
real property and intellectual property registrations outside the United States)
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Equity
Interests, Liens permitted by Section 7.3).
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof and constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
except Liens permitted by Section 7.3. Schedule 4.19(b) lists, as of the
Restatement Effective Date, each parcel of owned real property located in the
United States and held by the Borrower or any of its Subsidiaries that has a
value, in the reasonable opinion of the Borrower, in excess of $750,000.
          4.20. Solvency. Each Loan Party is Solvent on the Restatement
Effective Date and will continue to be, Solvent.
          4.21. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in each Senior Subordinated
Note Indenture, if any. The obligations of each Subsidiary Guarantor under the
Guarantee and Collateral Agreement constitute “Guarantor Senior Indebtedness” of
such Subsidiary Guarantor under and as defined in each Senior Subordinated Note
Indenture, if any.
          4.22. Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
          4.23. Insurance. Each of the Borrower and its Subsidiaries is insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged; and none of the Borrower or any of its Subsidiaries (a) has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other material expenditures will have to be made in order to
continue such insurance or (b) has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers at a cost that could not
reasonably be expected to have a Material Adverse Effect.
          4.24. Lease Payments. Each of the Borrower and its Subsidiaries has
paid all payments required to be made by it within any specified grace periods
under leases of real property where any of the Collateral is or may be located
from time to time (other than any the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or such Subsidiary,

52



--------------------------------------------------------------------------------



 



as the case may be), except as could not reasonably be expected to have a
Material Adverse Effect; no landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any such payments,
in each case that could, when taken together with any other such liens or
claims, reasonably be expected to have a Material Adverse Effect.
SECTION 5. CONDITIONS PRECEDENT
     5.1. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction, prior to or concurrently with the making of the
Term Loans on the Restatement Effective Date, of the following conditions
precedent:
     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and each Lender and (ii) a reaffirmation with respect to the Guarantee and
Collateral Agreement and the Intellectual Property Security Agreement, executed
and delivered by a duly authorized officer of each relevant Loan Party.
     (b) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower and each Subsidiary Guarantor, dated the Restatement
Effective Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.
     (c) Fees. The Lenders, the Joint Lead Arrangers and each Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including, without limitation, the reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Restatement Effective Date. All such amounts may be paid with proceeds of Loans
made on the Restatement Effective Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Restatement Effective Date.
     (d) Legal Opinion. The Administrative Agent shall have received legal
opinions of Fulbright & Jaworski L.L.P., counsel to the Borrower and its
Subsidiaries, and such other local counsel as may be reasonably required by the
Administrative Agent, in each case covering such matters as the Administrative
Agent may reasonably request.
          5.2. Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit (including any Incremental Term Loan)
requested to be made by it on any date (including its initial extension of
credit) is subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (unless such representations expressly relate to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance, increase or extension of a Letter of Credit on
behalf of the Borrower hereunder shall constitute a representation and warranty
by the Borrower as of the date of such borrowing

53



--------------------------------------------------------------------------------



 



or issuance, increase or extension of such Letter of Credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as any Commitment remains in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Subsidiaries to:
          6.1. Financial Statements. Furnish to the Administrative Agent (and
the Administrative Agent shall promptly provide to each Lender, by posting to
Intralinks or otherwise):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Grant Thornton LLP or other independent certified public accountants
of nationally recognized standing; provided that the Borrower shall be deemed to
have furnished said financial statements for purposes of this Section 6.1(a)
once (i) the same shall have been made available on “EDGAR” (or any successor
thereto) on the Borrower’s Annual Report on Form 10-K or on the Borrower’s home
page on the worldwide web (which page is, as of the date of this Agreement,
located at www.rentacenter.com) and (ii) the Borrower shall have sent the
Administrative Agent notice thereof; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of earnings and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of notes
thereto); provided that the Borrower shall be deemed to have furnished said
financial statements for purposes of this Section 6.1(b) once (i) the same shall
have been made available on “EDGAR” (or any successor thereto) on the Borrower’s
Quarterly Report on Form 10-Q or on the Borrower’s home page on the worldwide
web (which page is, as of the date of this Agreement, located at
www.rentacenter.com) and (ii) the Borrower shall have sent the Administrative
Agent notice thereof.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          6.2. Certificates; Other Information. Furnish to the Administrative
Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making under Section 7.1
the examination necessary therefor no knowledge was obtained of any Event of
Default, except as specified in such certificate;

54



--------------------------------------------------------------------------------



 



     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as applicable, and (y) to the extent not previously disclosed to
the Administrative Agent, a report describing each new Subsidiary of any Loan
Party, any change in the name or jurisdiction of organization of any Loan Party
and any new fee owned real property or material Intellectual Property acquired
by any Loan Party since the date of the most recent report delivered pursuant to
this clause (y);
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income, resulting applicable financial covenant
ratios and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
     (d) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year; provided that delivery of the Report on Form 10-Q
filed with the SEC with respect to such fiscal quarter shall be deemed to
satisfy the foregoing requirement;
     (e) no later than five Business Days prior to the proposed date of
effectiveness thereof, copies of the then-existing latest draft of any proposed
amendment, supplement, waiver or other modification with respect to the Senior
Unsecured Note Indenture if the effectiveness thereof requires the approval of
any percentage of the holders of Indebtedness thereunder;
     (f) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities; and
     (g) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
Information required to be delivered pursuant to subsection (d) or (f) of this
Section 6.2 shall be deemed to have been delivered once (i) the same shall have
been made available on “EDGAR” (or any successor thereto) on the Borrower’s
annual report, quarterly report or current reports or on the Borrower’s home
page on the worldwide web (which page is, as of the date of this Agreement,
located at www.rentacenter.com) and (ii) the Borrower shall have sent the
Administrative Agent notice thereof.
          6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature,

55



--------------------------------------------------------------------------------



 



except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or its
Subsidiaries, as the case may be.
          6.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its corporate (or similar) existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          6.5. Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption expense coverage) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
          6.6. Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) subject to
the provisions of Section 10.14, permit representatives of any Lender, upon
reasonable prior notice, to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.
          6.7. Notices. Promptly give notice to the Administrative Agent (and
the Administrative Agent shall promptly provide such notice to each Lender, by
posting to Intralinks or otherwise) of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that exists at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if reasonably expected to be adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which injunctive or similar relief is sought which could
reasonably be expected to be granted and which, if granted, could reasonably be
expected to have a Material Adverse Effect;
     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan; a
failure to make any required contribution to a Plan or a Multiemployer Plan
that, in each case, could reasonably be expected to have a Material Adverse
Effect; a determination that any Single Employer Plan is in “at risk” status;
the creation of any Lien in favor of the PBGC or a Single Employer Plan; any
withdrawal from, or the termination of, any Single Employer Plan; any withdrawal
from, or the termination, Reorganization or

56



--------------------------------------------------------------------------------



 



Insolvency of, any Multiemployer Plan; or the determination that any
Multiemployer Plan is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA); or (ii) the
institution of proceedings or the taking of any other action by the PBGC, the
Borrower, any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from or the termination of any Single Employer Plan or
Multiemployer Plan, or the Reorganization or Insolvency any Multiemployer Plan;
     (e) promptly following receipt thereof, copies of any documents described
in Sections 101(k) or 101(l) of ERISA that Borrower or any Commonly Controlled
Entity may request with respect to any Multiemployer Plan; provided, that if the
Borrower or any of its Commonly Controlled Entities have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Borrower and/or its Commonly Controlled Entities shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and further provided, that
the rights granted to the Administrative Agent in this section shall be
exercised not more than once during a 12-month period; and
     (f) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
          6.8. Environmental Laws. Except as could not reasonably be expected to
have a Material Adverse Effect:
     (a) comply with, and contractually require compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and contractually require that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and
     (b) conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
          6.9. Additional Collateral, etc. (a) With respect to any property
acquired after the Restatement Effective Date by the Borrower or any of its
Subsidiaries (other than (v) Capital Stock issued by the Borrower, (w) any
vehicles, aircraft, vessels, leasehold interests, foreign registrations related
to intellectual property, and any immaterial inventory and equipment, (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 7.3(g) and (z) property acquired by any
Specified Subsidiary) as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, including the filing of Uniform Commercial

57



--------------------------------------------------------------------------------



 



Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $750,000 acquired after
the Restatement Effective Date by the Borrower or any of its Subsidiaries (other
than (x) any such real property subject to a Lien expressly permitted by
Section 7.3(g) or (j) and (z) real property acquired by any Specified
Subsidiary), promptly (i) execute and deliver a first priority Mortgage, in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          (c) With respect to any new Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Restatement Effective Date by the
Borrower or any of its Subsidiaries (which, for the purposes of this paragraph
(c), shall include any existing Subsidiary that ceases to be a Foreign
Subsidiary or a Permitted Non-Guarantor Subsidiary but shall exclude the
Insurance Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party (except Capital Stock constituting Investments permitted under
Section 7.8(g) or (j)), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock (or
other transfer) powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party and (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments; provided that such new Subsidiary shall not be required to
comply with the requirements of clause (iii) above if (w) such Subsidiary is not
a Wholly Owned Subsidiary, (x) the Investment in such Subsidiary is permitted
under Section 7.8(k), (y) such Subsidiary promptly notifies the Administrative
Agent in writing of its election not to comply with the requirements of clause
(iii) above and (z) such Subsidiary, together with each other Subsidiary that
elects not to comply with the requirements of clause (iii) above, represents, as
of the date of such notice under the foregoing clause (y), (1) less than 10% of
the consolidated total assets of the Borrower and its Subsidiaries as of the
most recently ended fiscal quarter of the Borrower, (2) less than 10% of the
consolidated total revenues of the Borrower and its Subsidiaries for the four
fiscal quarters of the Borrower most recently ended, and (3) less than 10% of
the Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal
quarters of the Borrower most recently ended, in each case as determined on a
consolidated basis in conformity with GAAP consistently applied (any such new
Subsidiary, a “Permitted Non-Guarantor Subsidiary”).
          (d) With respect to any new Foreign Subsidiary that is a first tier
Foreign Subsidiary and that is created or acquired after the Restatement
Effective Date by the Borrower or any of

58



--------------------------------------------------------------------------------



 



its Subsidiaries (other than any Specified Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any such Subsidiaries (provided that
in no event shall more than 65% of the total outstanding voting Capital Stock of
any such new Subsidiary be required to be so pledged), and (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock (or other transfer) powers, in blank, executed and delivered
by a duly authorized officer of the Borrower or such Subsidiary, as the case may
be, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein; provided that the Borrower and its Subsidiaries shall not be
required to comply with the requirements of this Section 6.9(d) if the
Administrative Agent, in its sole discretion, determines the cost of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.
          6.10. Permitted Acquisitions and Permitted Foreign Acquisitions.
Deliver to the Lenders, within 30 Business Days after the closing date of any
Permitted Acquisition or Permitted Foreign Acquisition involving a Purchase
Price greater than or equal to $75,000,000, each of the following: (a) a
description of the property, assets and/or equity interest being purchased, in
reasonable detail; (b) a copy of the purchase agreement pursuant to which such
acquisition was or is to be consummated or a term sheet or other description
setting forth the essential terms and the basic structure of such acquisition;
(c) projected statements of income for the entity that is being acquired (or the
assets, if an acquisition of assets) for at least a two-year period following
such acquisition (including a summary of assumptions or pro forma adjustments
for such projections); (d) to the extent made available to the Borrower,
historical financial statements for the entity that is being acquired (or the
assets, if an acquisition of assets) (including balance sheets and statements of
income, retained earnings and cash flows for at least a two-year period prior to
such acquisition); and (e) confirmation, supported by detailed calculations,
that the Borrower and its Subsidiaries would have been in compliance with all
the covenants in Section 7.1 for the fiscal quarter ending immediately prior to
the consummation of such acquisition, with such compliance determined on a pro
forma basis as if such acquisition had been consummated on the first day of the
Reference Period ending on the last day of such fiscal quarter.
          6.11. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds or products thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
          6.12. Real Property Mortgages. Within 90 days of the Restatement
Effective Date (as such time period may be extended by the Administrative Agent
in its sole discretion) with respect to any Mortgaged Property owned in fee
simple by any Loan Party on the Restatement Effective Date, provide to the
Administrative Agent an amendment to the Mortgage covering such Mortgaged
Property and other documents reasonably requested by the Administrative Agent
granting the Administrative Agent a first

59



--------------------------------------------------------------------------------



 



priority Lien on such Real Estate, together with mortgagee title insurance
policies in an amount equal to the current fair market value of such Mortgaged
Property, real property surveys (or affidavits of no change), opinion(s) and, if
reasonably required by the Administrative Agent, supplemental casualty insurance
and flood insurance, and such other documents, instruments or agreements
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
SECTION 7. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as any Commitment remains in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
          7.1. Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower to exceed 3.25 to 1.00.
          (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower to be less than 1.35 to 1.00.
          7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary,
(ii) Indebtedness of the Borrower and of any Subsidiary to the Insurance
Subsidiary in an aggregate amount not to exceed $65,000,000 at any time
outstanding that cannot be subordinated to the obligations of such Loan Party
under the Loan Documents for regulatory reasons or would cause the carrying
value for regulatory valuation purposes to be decreased and (iii) Indebtedness
of the Insurance Subsidiary permitted by Section 7.8(f);
     (c) (i) Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or any Foreign Subsidiary;
     (d) Indebtedness (other than the Indebtedness referred to in
Section 7.2(b), (e), (f), (h) and (j)) outstanding on the Restatement Effective
Date and listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity or any
scheduled amortization date of, the principal amount (or any amortization
payment amount) thereof);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g);
     (f) (i) subject to pro forma compliance with Section 7.1 (as demonstrated
in a written certificate delivered to the Administrative Agent prior to the
issuance thereof), unsecured

60



--------------------------------------------------------------------------------



 



subordinated notes of the Borrower that (x) have no scheduled principal payments
prior to the date that is one year after the latest maturity date for Loans
hereunder that is in effect on the date of issuance of such subordinated notes
and (y) have terms (including subordination terms, but excluding the interest
rate) no less favorable in any material respect to the Borrower and its
Subsidiaries (taken as a whole) and the Lenders (taken as a whole) than those
applicable to offerings of “high-yield” subordinated debt by similar issuers of
similar debt at or about the same time, as evidenced by written advice of the
Borrower’s financial advisors of recognized national standing, and
(ii) Guarantee Obligations of any Subsidiary Guarantor in respect of
Indebtedness incurred pursuant to clause (i) above, provided that such Guarantee
Obligations are subordinated to the same extent as the obligations of the
Borrower in respect of the subordinated notes issued pursuant to clause
(i) above;
     (g) Assumed Indebtedness incurred pursuant to Permitted Acquisitions or
Permitted Foreign Acquisitions consummated after the Restatement Effective Date
in an aggregate amount not to exceed $100,000,000 at any time outstanding.
     (h) Guarantee Obligations of the Borrower or any Subsidiary in respect of
Indebtedness of franchisees not to exceed $100,000,000 at any one time
outstanding;
     (i) Indebtedness in connection with any Sale/Leaseback Transaction
permitted by Section 7.11;
     (j) Indebtedness of RAC East, the Borrower and its other Subsidiaries to
INTRUST Bank, N.A. pursuant to a line of credit in an aggregate principal amount
(for the Borrower and all Subsidiaries) not to exceed $20,000,000 at any one
time outstanding and any refinancings, refundings, renewals or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof); and
     (k) additional Indebtedness of the Borrower or any of its Subsidiaries so
long as (i) the aggregate principal amount of such Indebtedness incurred by the
Borrower and all Subsidiaries shall not exceed $250,000,000 at any one time
outstanding and (ii) the aggregate principal amount of such Indebtedness
incurred by all Subsidiaries (excluding Guarantee Obligations of any Subsidiary
Guarantor in respect of any Senior Unsecured Notes) shall not exceed $50,000,000
at any one time outstanding.
          7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes not yet delinquent or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

61



--------------------------------------------------------------------------------



 



     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the Restatement Effective Date listed on
Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d), provided
that no such Lien is spread to cover any additional property after the
Restatement Effective Date (other than “products” and “proceeds” thereof, as
each such term is defined in the Uniform Commercial Code of the State of New
York) and that the amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (including the “products” and “proceeds” thereof, as each
such term is defined in the Uniform Commercial Code of the State of New York)
and (iii) the amount of Indebtedness secured thereby is not increased;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens on the property or assets of an Acquired Business or Acquired
Foreign Business occurring or arising after the Restatement Effective Date and
securing Assumed Indebtedness in an amount not to exceed $50,000,000, provided
that such Liens (i) were not incurred in contemplation of the Permitted
Acquisition or the Permitted Foreign Acquisition consummated in conjunction with
the assumption of such Assumed Indebtedness and (ii) do not encumber any
property other than the property acquired pursuant to such acquisition;
     (k) Liens of securities intermediaries and depository banks on the accounts
held by them to secure the payment of fees and expenses payable to them in
respect of the maintenance of such accounts;
     (l) Liens on Margin Capital Stock that is held by the Borrower as treasury
stock or that is held by any of its Subsidiaries; and
     (m) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $60,000,000 at any one time.
          7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

62



--------------------------------------------------------------------------------



 



     (a) (i) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Person (provided that a Wholly
Owned Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary;
     (b) (i) any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other Foreign
Subsidiary; and
     (c) (i) any Permitted Acquisition and any Permitted Foreign Acquisition may
be structured as a merger with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that the continuing or surviving
corporation is or becomes a Wholly Owned Subsidiary Guarantor) and (ii) any
Permitted Foreign Acquisition may be structured as a merger with or into any
Foreign Subsidiary (provided that the continuing or surviving corporation is or
becomes a Foreign Subsidiary).
          7.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions (i) by the Borrower of any of its assets to any Wholly
Owned Subsidiary Guarantor, (ii) by any Subsidiary of the Borrower of any of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor, (iii) by any Subsidiary of patent, trademark or
copyright registrations under laws of any nation other than the United States to
any other Subsidiary and (iv) by any Foreign Subsidiary to any other Foreign
Subsidiary;
     (d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor and (ii) any Foreign
Subsidiary’s Capital Stock to any other Foreign Subsidiary;
     (e) the Disposition in any fiscal year of other property having a fair
market value not to exceed, as of the last day of the immediately preceding
fiscal year for any fiscal year of the Borrower, 5% of Consolidated Total
Assets; provided, that the requirements of Section 2.11(b) are complied with in
connection therewith;
     (f) Dispositions referred to in Sections 7.8(f), (g) and (j);
     (g) Dispositions to or by the Insurance Subsidiary of Capital Stock of the
Borrower;
     (h) Dispositions to or by the Insurance Subsidiary of Indebtedness
described in Section 7.2(b) to the Borrower or any Wholly Owned Subsidiary
Guarantor;

63



--------------------------------------------------------------------------------



 



     (i) Dispositions by the Insurance Subsidiary effected solely for the
purpose of liquidating assets in order to permit the Insurance Subsidiary to pay
expenses and to make payments on insurance claims of the Borrower and/or any of
its Subsidiaries with the proceeds of such Dispositions;
     (j) Dispositions of Margin Capital Stock that is held as treasury stock by
the Borrower or that is held by any of its Subsidiaries; and
     (k) the Disposition of the real property in Plano, Texas on which the
Borrower’s corporate headquarters is located in connection with a Sale/Leaseback
Transaction; provided, that the requirements of Section 2.11(b) are complied
with in connection therewith.
          7.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in (i) common stock of the Person making such dividend
or (ii) the same class of Capital Stock of the Person making such dividend on
which such dividend is being declared or paid, other than, in any such case,
Disqualified Stock) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:
     (a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may make
Restricted Payments to any other Foreign Subsidiary;
     (b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Payments
with respect to its Capital Stock or repurchase the Borrower’s Capital Stock or
the Insurance Subsidiary may repurchase the Borrower’s Capital Stock
(collectively, “Stock Payments”); provided, that if, after giving pro forma
effect thereto, the Consolidated Senior Leverage Ratio as of the last day of the
most recent fiscal quarter for which the relevant financial information is
available is greater than 2.50 to 1.00 (and this proviso shall not apply to or
limit Stock Payments made so long as such ratio is less than or equal to 2.50 to
1.00), the Borrower may make additional Stock Payments so long as the aggregate
amount of such Stock Payments made on or after July 1, 2011, when added to the
aggregate amount expended on or after July 1, 2011 to repurchase, repay or
prepay Senior Subordinated Notes or Senior Unsecured Notes pursuant to the
second proviso of Section 7.9(a), shall not exceed, in any such fiscal year
(including Stock Payments made when this restriction is not applicable), the sum
of (A) $75,000,000, (B) 50% of the Consolidated Net Income Amount and (C) 100%
of the aggregate Net Cash Proceeds received by the Borrower since the
Restatement Effective Date as a contribution to its common equity capital or
from the issue or sale of Capital Stock of the Borrower (other than Disqualified
Stock) or from the issue or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Borrower that have
been converted into or exchanged for such Capital Stock (other than Capital
Stock (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Borrower);
     (c) the Borrower may repurchase shares of its common stock issued to
finance all or part of a Permitted Acquisition, so long as such repurchase is
consummated within 180 days of such issuance;
     (d) the Borrower may repurchase shares of its common stock from the
Insurance Subsidiary in an amount not to exceed (when taken together with the
amount of cash Dispositions

64



--------------------------------------------------------------------------------



 



made pursuant to Section 7.5(i)) the amount necessary to (i) pay operating costs
and expenses of the Insurance Subsidiary incurred in the ordinary course of
business (not to exceed $250,000 per fiscal year of the Borrower) and
(ii) permit the Insurance Subsidiary to make payments on insurance claims of the
Borrower and/or any of its Subsidiaries with the proceeds of such repurchase;
and
     (e) the Insurance Subsidiary may purchase shares of the common stock of the
Borrower from the Borrower or any Subsidiary.
          7.7. Capital Expenditures. Make or commit to make any Capital
Expenditure (Expansion) if, after giving pro forma effect thereto, the
Consolidated Leverage Ratio as of the last day of the most recent fiscal quarter
for which the relevant financial information is available is greater than 2.75
to 1.0, except (a) Capital Expenditures (Expansion) of the Borrower and its
Subsidiaries during such fiscal year (including Capital Expenditures (Expansion)
when this restriction is not in effect) shall not exceed $100,000,000 in the
aggregate and (b) Capital Expenditures (Expansion) made with the proceeds of any
Reinvestment Deferred Amount.
          7.8. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees of the Borrower or any Subsidiary of
the Borrower in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Borrower
and its Subsidiaries not to exceed $5,000,000 at any one time outstanding;
     (e) intercompany Investments by the Borrower or any of its Subsidiaries in
the Borrower or any Person that, prior to and after giving effect to such
Investment and any related transactions, is a Wholly Owned Subsidiary Guarantor;
     (f) Investments made on or after the Restatement Effective Date in the
Insurance Subsidiary to the extent required to meet regulatory capital
guidelines, policies or rules in an amount not to exceed $35,000,000 in the
aggregate;
     (g) Investments in the Insurance Subsidiary consisting of the contribution
of common stock of the Borrower and Investments by the Insurance Subsidiary in
the common stock of the Borrower;
     (h) Investments constituting Permitted Acquisitions or Permitted Foreign
Acquisitions;
     (i) Investments by the Insurance Subsidiary in indebtedness of the Borrower
and the Wholly Owned Subsidiary Guarantors described in Section 7.2(b);

65



--------------------------------------------------------------------------------



 



     (j) Investments in the Insurance Subsidiary in amounts not to exceed, in
any fiscal year of the Borrower, the lesser of (x) $75,000,000 and (y) the
amount that will appear as an expense for self-insurance costs on the Borrower’s
consolidated income statement; and
     (k) other Investments not otherwise permitted by this Section, so long as
the aggregate amount expended pursuant to this clause (k) after the Restatement
Effective Date shall not exceed the greater of (x) $100,000,000 and (y) 10% of
the Borrower’s Consolidated Net Worth as of the last day of the most recently
completed quarterly period for which relevant financial information is
available, in each case determined net of the amount of any Net Cash Proceeds
received by the Borrower and its Subsidiaries in respect of a Disposition of any
such Investment; provided, that no more than $80,000,000 of Investments made
pursuant to this clause (k) shall be made in Persons that are not, or do not
become, Domestic Subsidiaries.
          7.9. Payments and Modifications of Certain Debt Instruments and
Qualified Preferred Stock. (a) Make or offer to make any payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds with respect
to the Senior Subordinated Notes or the Senior Unsecured Notes, other than
interest payments expressly required by the terms thereof and other than
pursuant to prepayments or repayments thereof with the proceeds of Senior
Subordinated Notes or, in the case of the Senior Unsecured Notes, with the
proceeds of other Senior Unsecured Notes, provided, that so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom the Borrower may pay, prepay, repurchase, redeem, or otherwise defease
or segregate funds with respect to Senior Subordinated Notes or Senior Unsecured
Notes (subject to the limitations of the next proviso); provided, further, that,
if after giving pro forma effect thereto, the Consolidated Senior Leverage Ratio
as of the last day of the most recent quarter for which the relevant financial
information is available is greater than 2.50 to 1.00 (and this second proviso
shall not apply to or limit any such payment, prepayment, repurchase,
redemption, defeasance or segregation of funds so long as such ratio is less
than or equal to 2.50 to 1.00), the Borrower may pay, prepay, repurchase,
redeem, defease or segregate funds with respect to Senior Subordinated Notes or
Senior Unsecured Notes only so long as the aggregate amount expended in
connection with such payment, prepayment, repurchase or redemption of or
defeasance or segregation of funds made on or after July 1, 2011, when added to
the aggregate amount expended in connection with Stock Payments made on or after
July 1, 2011 pursuant to the proviso of Section 7.6(b), shall not exceed, during
any such fiscal year (including repurchases, repayments or prepayments made when
this restriction is not applicable), the sum of (A) $75,000,000, (B) 50% of the
Consolidated Net Income Amount and (C) 100% of the aggregate Net Cash Proceeds
received by the Borrower since the Restatement Effective Date as a contribution
to its common equity capital or from the issue or sale of Capital Stock of the
Borrower (other than Disqualified Stock) or from the issue or sale of
convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower).
          (b) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Subordinated Note Indenture if, after
giving effect thereto, the relevant Senior Subordinated Notes would cease to
satisfy the requirements of Section 7.2(f), other than the requirement to be in
pro forma compliance with Section 7.1.
          (c) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes or the Senior Unsecured Note Indenture if, after giving
effect thereto, the relevant Senior Unsecured Notes would cease to satisfy the
requirements of the definition of “Senior Unsecured Notes”.

66



--------------------------------------------------------------------------------



 



          (d) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Qualified Preferred Stock if, after giving effect thereto, the relevant
Qualified Preferred Stock would cease to satisfy the requirements of the
definition thereof, other than the requirement to be in pro forma compliance
with Section 7.1.
          (e) Designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness”
(howsoever defined) for the purposes of the Senior Subordinated Note Indenture.
          7.10. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, provided that the
foregoing limitation shall not apply to (i) Investments, Dispositions or
Restricted Payments involving the Insurance Subsidiary to the extent expressly
permitted by this Agreement or (ii) Restricted Payments that are permitted by
Section 7.6 hereof.
          7.11. Sales/Leaseback Transactions. Enter into any Sale/Leaseback
Transaction other than with respect to any assets disposed of pursuant to
Section 7.5(e) or (k).
          7.12. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
          7.13. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries (other than the Insurance Subsidiary) to create, incur,
assume or suffer to exist any Lien upon any of its property (other than Margin
Capital Stock that is held by the Borrower as treasury stock or that is held by
any of its Subsidiaries) or revenues, whether now owned or hereafter acquired,
other than (a) this Agreement and the other Loan Documents, (b) any agreement
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby and proceeds thereof), (c) any
agreement acquired pursuant to a Permitted Acquisition or a Permitted Foreign
Acquisition that restricts assignment of such acquired agreement, provided that
such restrictions on assignment were not entered into in contemplation of or in
connection with such Permitted Acquisition or Permitted Foreign Acquisition and
(d) any agreement governing any other Indebtedness permitted under Section 7.2
and owed to Persons that are not Subsidiaries of the Borrower, provided that
such agreement does not impair the ability of the Loan Parties to comply with
Section 6.9.
          7.14. Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) restrictions in effect on the Restatement Effective Date and
listed on Schedule 7.14, (iii) in the case of clause (c) above, customary
non-assignment clauses in leases and other contracts entered into in the
ordinary course of business, (iv) any restrictions with respect to a Subsidiary
imposed pursuant to an

67



--------------------------------------------------------------------------------



 



agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(v) restrictions with respect to a Subsidiary acquired pursuant to a Permitted
Acquisition (provided that such restrictions were not entered into in
contemplation of or in connection with such Permitted Acquisition) and
restrictions with respect to a Foreign Subsidiary arising under applicable law,
(vi) consensual arrangements with insurance regulators with respect to the
Insurance Subsidiary and (vii) restrictions applicable to Foreign Subsidiaries
arising with respect to Indebtedness of Foreign Subsidiaries permitted pursuant
to Section 7.2.
          7.15. Lines of Business. (a) In the case of the Borrower and its
Subsidiaries (other than the Insurance Subsidiary), enter into any business,
either directly or through any Subsidiary, except for (i) those businesses in
which the Borrower or any of its Subsidiaries are engaged on the Restatement
Effective Date, (ii) any business involved in or associated with providing or
servicing payday loans, money wires, payroll advances, check-cashing services or
other loans to consumers, any business associated with servicing loans to
franchisees of the Borrower or its Subsidiaries, (iii) any business involved in
or associated with servicing furniture, appliances, electronics, computers or
other similar items or (iv) any business reasonably related or incidental to any
of the businesses described above.
          (b) In the case of the Insurance Subsidiary, enter into any business,
except for providing insurance services to the Borrower and its Subsidiaries and
activities reasonably related thereto.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any Loan Party shall fail to pay any other amount payable hereunder or under
any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.8(b)
of the Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the

68



--------------------------------------------------------------------------------



 



observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or
     (f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) (i) the occurrence of a non-exempt “prohibited transaction” (as defined
in Section 406 and 408 of ERISA or Section 4975 of the Code) involving any Plan
with respect to which the Borrower or any Commonly Controlled Entity is liable;
(ii) any failure to meet the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Single Employer Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity; (iii) a Single Employer Plan shall be determined to be, or be
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (iv) a Reportable Event shall occur with respect
to, or proceedings shall commence under Title IV of ERISA to have a trustee
appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Single Employer Plan in a distress termination under Section 4041(c) of ERISA;
(v) any Single Employer Plan shall terminate in a “distress termination” or an
“involuntary termination,” as such terms are defined in Title IV of ERISA; (vi)
the Borrower or any Commonly Controlled Entity shall, or could reasonably be
expected to, incur any liability in connection with (x) any withdrawal from a
Single Employer Plan or a Multiemployer Plan, or (y) Insolvency or
Reorganization of, a Multiemployer Plan or any

69



--------------------------------------------------------------------------------



 



 determination that such Multiemployer Plan is in endangered or critical status;
or (vii) any other event or condition shall occur or exist with respect to a
Plan or Multiemployer Plan; and in each case in clauses (i) through (vii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, satisfied, stayed or bonded pending
appeal within 30 days from the entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than, with respect to the guarantee
of a Subsidiary, (i) as a result of a merger of such Subsidiary into the
Borrower in accordance with the terms of this Agreement or (ii) as a result of a
release pursuant to Section 8.15(b) of the Guarantee and Collateral Agreement),
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or
     (k) (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), excluding the Permitted Investors, shall at any time become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d) 3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of a percentage equal to 35% or more of the Voting
Stock of the Borrower; (ii) the board of directors of the Borrower shall cease
to consist of a majority of Continuing Directors; (iii) a Specified Change of
Control shall occur or (iv) the Borrower shall cease to own, directly or
indirectly, 100% of the Voting Stock of RAC East or Rent-A-Center West, Inc.;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of LC Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent and the Lenders
shall be entitled to exercise any and all remedies available under the Security
Documents, including, without

70



--------------------------------------------------------------------------------



 



limitation, the Guarantee and Collateral Agreement and the Mortgages, or
otherwise available under applicable law or otherwise. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit, and the Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure the undrawn and unexpired amount of such Letters of
Credit and all other Obligations. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Loan Parties hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Loan Parties hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind (other
than notices expressly required pursuant to this Agreement and any other Loan
Document) are hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
          9.1. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          9.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.
          9.3. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to

71



--------------------------------------------------------------------------------



 



ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed in good faith by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its extensions of credit hereunder
and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with

72



--------------------------------------------------------------------------------



 



any credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
          9.7. Indemnification. The Lenders agree to indemnify each Agent and
each Joint Lead Arranger in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or such Joint Lead Arranger, as the case may be, under or
in connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or such Joint Lead Arranger’s,
as the case may be, gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
          9.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent was not an Agent. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If (a) the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents or (b) either (i) the
Administrative Agent is a Lender and is a Defaulting Lender or (ii) the
Administrative Agent is not a Lender and satisfies the circumstances described
in clause (b) of the definition of Defaulting Lender, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld, delayed or conditioned), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation or its
designation as a Defaulting Lender, the retiring Administrative Agent’s
resignation or removal shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation or removal as Administrative Agent, the provisions of this Section 9
shall inure to its

73



--------------------------------------------------------------------------------



 



benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
          9.10. Authorization to Release Guarantees and Liens. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each of the Lenders
(without requirement of notice to or vote or consent of any Lender, except as
expressly required by Section 10.1, or any affiliate of any Lender that is a
party to any Specified Hedge Agreement) to take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.1 and the Administrative Agent shall do so if so requested.
          9.11. Syndication Agents. The Syndication Agents shall not have any
duties or responsibilities hereunder in their respective capacities as such.
SECTION 10. MISCELLANEOUS
          10.1. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive, reduce, extend or waive the
principal amount or extend or waive the final scheduled date of maturity of any
Loan or Reimbursement Obligation, extend or waive the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend or waive the scheduled date of any
payment thereof, increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) amend, modify or waive any provision of this
Section 10.1 or reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under this Agreement and the other Loan Documents, or
release all or substantially all of the Collateral or all or substantially all
of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(iii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (iv) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (v) amend, modify or
waive any provision of Section 2.3 or 2.6 without the written consent of the
Swingline Lender; (vi) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lender or (vii) amend, modify or waive any
provision of Section 2.17 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not

74



--------------------------------------------------------------------------------



 



continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
          Notwithstanding the foregoing, this Agreement may be amended to the
extent necessary to facilitate the making of Incremental Loans in an aggregate
principal amount of up to $250,000,000 pursuant to Sections 2.1(c) and 2.2(b)
and matters related thereto upon (a) execution and delivery by the Borrower, the
Administrative Agent and each Lender providing Incremental Loans of an Increased
Term Facility Activation Notice or an Increased Revolving Facility Activation
Notice, as the case may be, and (b) delivery of such other documents with
respect thereto as the Administrative Agent may reasonably request.
          In addition, notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all (but not less than
all) outstanding Term Loans (“Refinanced Term Loans”) with a replacement term
loan hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the relevant Term
Loans in effect immediately prior to such refinancing. The election by any
Lender to provide or participate in the Replacement Term Loans shall not
obligate any other Lender to so provide or participate. The Borrower shall pay
to any Lender who elects not to provide or participate in any Replacement Term
Loans an amount equal to the relevant outstanding Term Loans (plus any accrued
and unpaid interest or other amounts due in connection therewith) held by such
Lender prior to or simultaneously with any refinancing, replacement or
modification of relevant outstanding Term Loans hereunder.
          10.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent or Assignment and Acceptance (as
applicable) in the case of the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto:

75



--------------------------------------------------------------------------------



 



         
 
  The Borrower:   Rent-A-Center, Inc.
 
      5501 Headquarters Drive
 
      Plano, Texas 75024
 
      Attention: Robert D. Davis, Executive Vice President — Finance,
 
                        Chief Financial Officer and Treasurer
 
      Telecopy: (972) 943-0113
 
      Telephone: (972) 801-1200
 
       
 
      and
 
       
 
      Rent-A-Center, Inc.
 
      5501 Headquarters Drive
 
      Plano, Texas 75024
 
      Attention: Ronald D. DeMoss, Executive Vice President,
 
                       General Counsel and Secretary
 
      Telecopy: (972) 801-1476
 
      Telephone: (972) 801-1200
 
       
 
  with copies to:   Fulbright & Jaworski L.L.P.
 
      2200 Ross Avenue, Suite 2800
 
      Dallas, Texas 75201
 
      Attention: Thomas W. Hughes
 
       
 
      and
 
       
 
      Fulbright & Jaworski L.L.P.
 
      1301 McKinney, Suite 5100
 
      Houston, Texas 77010
 
      Attention: Joshua P. Agrons
 
       
 
  The Administrative Agent    
 
  and the Issuing Lender:   JPMorgan Chase Bank, N.A.
 
      Loan and Agency Services
 
      10 South Dearborn, Floor 19
 
      Chicago, IL 60603-2003
 
      Attention: Nanette Wilson
 
      Telecopy: (312) 385-7084
 
      Telephone: (312) 385-7096

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

76



--------------------------------------------------------------------------------



 



          10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and each Joint Lead Arranger for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities, the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby (including the reasonable fees, disbursements
and other charges of one outside counsel for the Administrative Agent and, if
reasonably necessary, of one local counsel and one applicable regulatory counsel
in each relevant material jurisdiction to all such Persons) and filing and
recording fees and expenses and the charges of IntraLinks, in each case from
time to time on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent (in the case of each Lender, after the occurrence
and during the continuance of an Event of Default) for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the fees,
disbursements and other charges of one outside counsel for the Administrative
Agent and one outside counsel for the Lenders and, solely in the case of a
conflict of interest, one additional counsel for all affected Persons that are
similarly situated (and, if reasonably necessary, of one local counsel and one
applicable regulatory counsel in each relevant material jurisdiction for all
such Persons)), (c) to pay, indemnify, and hold each Lender and each Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, each Joint Lead Arranger and each Agent and their respective
officers, directors, trustees, employees, affiliates, agents, controlling
persons and investment advisors who manage a Lender (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the arrangement, execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its Subsidiaries or any of the Properties
or the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons without the consent of the Indemnitee and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities arise from the gross negligence or willful misconduct of
such Indemnitee or a material breach by such Indemnitee of its obligations under
this Agreement. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to so
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this

77



--------------------------------------------------------------------------------



 



Section 10.5 shall be payable not later than 10 Business Days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Robert D. Davis (Telephone No. 972-801-1204)
(Telecopy No. 972-943-0113), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
          10.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”),
other than a natural person, all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent of:
     (A) the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received written notice thereof;
     (B) the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) in the case of assignments of Revolving Commitments, the Issuing
Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans under any Facility, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000, in each case unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and

78



--------------------------------------------------------------------------------



 



recordation fee of $3,500 (with only one such fee payable in connection with
multiple, simultaneous assignments); and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Absent manifest error,
the entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
               (c) (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells

79



--------------------------------------------------------------------------------



 



such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to clause (i) of the proviso to the
second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (ii) Notwithstanding anything to the contrary, a Participant shall not
be entitled to receive any greater payment under Section 2.18 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. Without
limiting the foregoing, no Participant shall be entitled to the benefits of
Section 2.19 unless such Participant agrees to comply and complies with
Section 2.19 as if it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and including, further, in the case of any Lender that is
a Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any
representative of, such holders, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          10.7. Adjustments; Setoff. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

80



--------------------------------------------------------------------------------



 



               (b) In addition to any rights and remedies of the Lenders
provided by law, each Lender and its Affiliates shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, such Affiliate
or any branch or agency of any thereof to or for the credit or the account of
the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or any of its Affiliates, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
          10.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
          10.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10. Integration. This Agreement and the other Loan Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Borrower, the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
          10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

81



--------------------------------------------------------------------------------



 



     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     10.13. Acknowledgements. The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
          10.14. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
or on behalf of the Borrower or any of its Subsidiaries pursuant to this
Agreement that is designated by such Person as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Affiliate or Approved Fund of any Lender, (b) to any participant
or assignee or prospective participant or assignee that agrees in writing to
comply with the provisions of this Section, (c) to its employees, directors,
trustees, agents, attorneys, accountants, investment advisors and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, provided that in the case of any such request
or requirement, the Administrative Agent or Lender (as applicable) so requested
or required to make such disclosure shall as soon as practicable notify the
Borrower thereof, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (j) to any pledgee referred to in
Section 10.6(d) or any direct or indirect contractual counterparty in swap
agreements with the Borrower or such contractual counterparty’s professional
advisor (so long as such pledgee or contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 10.14).
          10.15. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL

82



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
          10.16. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
          10.17. No Novation, etc. (a) The terms and conditions of the Existing
Credit Agreement are amended as set forth in, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to be a
novation of any of the Obligations as defined in the Existing Credit Agreement.
Notwithstanding any provision of this Agreement or any other Loan Document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of Obligations hereunder shall be in substitution
for, but not in payment of, the Obligations owed by the Loan Parties under the
Existing Credit Agreement.
               (b) From and after the Restatement Effective Date, each reference
to the “Agreement”, “Credit Agreement” or other reference originally applicable
to the Existing Credit Agreement contained in any Loan Document shall be a
reference to this Agreement, as amended, supplemented, restated or otherwise
modified from time to time.
          10.18. Waiver of Prior Notice of Prepayment Under Existing Credit
Agreement. By its execution of this Agreement, each Lender that is a party to
the Existing Credit Agreement hereby waives any requirement thereunder for prior
notice of the termination of the commitments thereunder and prepayment of any
loans outstanding thereunder.

83



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            RENT-A-CENTER, INC.
      By:   /s/ Robert D. Davis         Name:   Robert D. Davis        Title:  
Executive Vice President — Finance
Chief Financial Officer and Treasurer        JPMORGAN CHASE BANK, N.A.,
       as Administrative Agent and a Lender
      By:   /s/ Scott Harvey         Name:   Scott Harvey        Title:  
Executive Director     

 



--------------------------------------------------------------------------------



 



            NAME OF LENDER: Amegy Bank National Association,
as a Lender
      By:   /s/ Monica Libbey         Name:   Monica Libbey        Title:   Vice
President        NAME OF LENDER: Branch Banking & Trust Company,
as a Lender
      By:   /s/ Sarah Bryson         Name:   Sarah Bryson        Title:   Vice
President        NAME OF LENDER: Bank of America, N.A.,
as a Lender
      By:   /s/ Scott Blackman         Name:   Scott Blackman        Title:  
VP        NAME OF LENDER: BOKF, N.A. dba Bank of Texas,
as a Lender
      By:   /s/ David K. Felan         Name:   David K. Felan        Title:  
Senior Vice President        NAME OF LENDER: Citibank, N.A.,
as a Lender
      By:   /s/ David C. Hauglid         Name:   David C. Hauglid       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            NAME OF LENDER: Comerica Bank,
as a Lender
      By:   /s/ Chris Reed         Name:   Chris Reed        Title:   Corporate
Banking Officer        NAME OF LENDER: Compass Bank,
as a Lender
      By:   /s/ Randall Morrison         Name:   Randall Morrison       
Title:   Managing Director        NAME OF LENDER: Fifth Third Bank,
as a Lender
      By:   /s/ Mike Mendenhall         Name:   Mike Mendenhall        Title:  
Vice President        NAME OF LENDER: HSBC Bank
USA National Association, as a Lender
      By:   /s/ Charles R. Kreuter         Name:   Charles R. Kreuter       
Title:   Vice President        NAME OF LENDER: HUA NAN COMMERCIAL BANK, LTD. NEW
YORK AGENCY,
as a Lender
      By:   /s/ Lie-Pun Lin         Name:   Lie-Pun Lin        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            NAME OF LENDER: INTRUST Bank, N.A.,
as a Lender
      By:   /s/ Roger G. Eastwood         Name:   Roger G. Eastwood       
Title:   Executive Vice President        NAME OF LENDER: ROYAL BANK OF CANADA,
as a Lender
      By:   /s/ Barton A. Lund         Name:   Barton A. Lund        Title:  
Attorney-in-Fact        NAME OF LENDER: Union Bank, N.A.,
as a Lender
      By:   /s/ Christopher K. Freeman         Name:   Christopher K. Freeman   
    Title:   Senior Vice President        NAME OF LENDER: Wells Fargo Bank,
as a Lender
      By:   /s/ Ron Harrison         Name:   Ron Harrison        Title:  
Relationship Manager     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
EXISTING LETTERS OF CREDIT

                          Letter of   Date of   Date of             Credit  
Original   Last   Next Expiry         Number   Issue   Revision   Date  
Beneficiary   Amount
TPTS-223669
  10/25/2007   10/25/2007   10/22/2011   Travelers Indemnity
Company (RWY)   $ 1,000,000.00  
D-250317
  8/17/2004   2/5/2005   8/12/2011   United States Fidelity and Guaranty
(Discovery Managers, LTD)   $ 19,450,000.00  
D-237463
  8/5/2002   8/8/2007   8/5/2011   United States Fidelity and Guaranty
(Discovery Managers, LTD)   $ 92,530,000.00  
D-211666
  8/5/1998   8/10/2010   8/10/2011   Travelers Indemnity
Company   $ 2,848,000.00  
S-882051
  9/30/2010   9/30/2010   9/24/2011   Hartford Fire
Insurance Company   $ 21,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
LITIGATION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
(a) SUBSIDIARIES

              Jurisdiction of     Name of Subsidiary:   Organization   Owner and
Percentage Interest:
Rent-A-Center East, Inc.
  Delaware   Rent-A-Center, Inc. — 100%
Legacy Insurance Co., Ltd.
  Bermuda   Rent-A-Center, Inc. — 100%
ColorTyme, Inc.
  Texas   Rent-A-Center East, Inc. — 100%
ColorTyme Finance, Inc.
  Texas   ColorTyme, Inc. — 100%
Rent-A-Center West, Inc.
  Delaware   Rent-A-Center East, Inc. — 100%
Remco America, Inc.
  Delaware   Rent-A-Center West, Inc. — 100%
Get It Now, LLC
  Delaware   Rent-A-Center East, Inc. — 100%
Rent-A-Center Texas, L.L.C.
  Nevada   Rent-A-Center East, Inc. — 100%
Rent-A-Center Texas, L.P.
  Texas   Rent-A-Center East, Inc. — 0.1% general partner
 
      Rent-A-Center Texas, L.L.C. - 99.9% limited partner
Rent-A-Center International, Inc.
  Delaware   Rent-A-Center East, Inc. — 100%
RAC National Product Service, LLC
  Delaware   Rent-A-Center East, Inc. — 100%
Rainbow Rentals, Inc.
  Ohio   Rent-A-Center East, Inc. — 100%
The Rental Store, Inc.
  Arizona   Rent-A-Center East, Inc. — 100%
Rent-A-Center Addison, L.L.C.
  Delaware   Rent-A-Center Texas, L.P. — 100%
RAC Canada Holdings
  Ontario, Canada   Remco America, Inc. — 50% general partner
 
      Rent-A-Center International, Inc. -50% limited partner
RAC Canada Finance LP
  Ontario, Canada   Remco America, Inc. — 1% general partner
 
      RAC Canada Holdings — 99% limited partner
Rent-A-Centre Canada, Ltd.
  Ontario, Canada   RAC Canada Holdings — 100%
RAC Mexico Holdings I, LLC
  Delaware   Rent-A-Center West, Inc. — 100%
RAC Mexico Holdings II, LLC
  Delaware   Rent-A-Center West, Inc. — 100%

 



--------------------------------------------------------------------------------



 



              Jurisdiction of     Name of Subsidiary:   Organization   Owner and
Percentage Interest:
RAC México Operaciones, S. de R.L. de C.V.
  Mexico   RAC Mexico Holdings I, LLC — 1% general partner
 
      RAC Mexico Holdings II, LLC - 99% limited partner
RAC México Desarrollo Humano, S. de R.L. de C.V.
  Mexico   RAC Mexico Holdings I, LLC — 1% general partner
 
      RAC México Operaciones, S. de R.L. de C.V. — 99% limited partner

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
     (b) AGREEMENTS RELATING TO CAPITAL STOCK OF ANY SUBSIDIARY
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(a)
UCC AND OTHER FILINGS/
JURISDICTIONS AND OFFICES
Uniform Commercial Code Filings
File financing statement describing the Collateral in each office described in
the table below.

      Company:   UCC Filing Jurisdiction:
Rent-A-Center, Inc.
  Delaware Secretary of State
Rent-A-Center East, Inc.
  Delaware Secretary of State
ColorTyme, Inc.
  Texas Secretary of State
ColorTyme Finance, Inc.
  Texas Secretary of State
Rent-A-Center West, Inc.
  Delaware Secretary of State
Remco America, Inc.
  Delaware Secretary of State
Get It Now, LLC
  Delaware Secretary of State
Rent-A-Center Texas, L.L.C.
  Nevada Secretary of State
Rent-A-Center Texas, L.P.
  Texas Secretary of State
Rent-A-Center International, Inc.
  Delaware Secretary of State
RAC National Product Service, LLC
  Delaware Secretary of State
Rainbow Rentals, Inc.
  Ohio Secretary of State
The Rental Store, Inc.
  Arizona Secretary of State
Rent-A-Center Addison, L.L.C.
  Delaware Secretary of State
RAC Mexico Holdings I, LLC
  Delaware Secretary of State
RAC Mexico Holdings II, LLC
  Delaware Secretary of State

Patent and Trademark Filings
Recordation with the U. S. Patent and Trademark office.
Copyright Filings
Recordation with the U.S. Copyright Office.

 



--------------------------------------------------------------------------------



 



Actions with respect to Chattel Paper, Negotiable Documents and Instruments
File financing statement describing the Collateral in each office described in
the table above or obtain possession with respect to Chattel Paper, Negotiable
Documents and Instruments (each as defined in the Guarantee and Collateral
Agreement).
Actions with respect to Investment Property
File financing statement describing the Collateral in each office described in
the table above or obtain control as described in the Uniform Commercial Code
with respect to Investment Property (as defined in the Guarantee and Collateral
Agreement).
Actions with respect to Letter of Credit Rights
Obtain control as described in Uniform Commercial Code with respect to Letter of
Credit Rights (as defined in the Guarantee and Collateral Agreement).

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(b)
REAL PROPERTY
That certain 14.9954 acre tract of land, being a tract of land out of the Sam
Brown Survey, Abstract No. 108, in the City of Plano, Collin County, Texas,
described in Deed to Rent-A-Center Texas, L.P., dated December 7, 2005, recorded
in the Land Records of Collin County, Texas, and commonly known by its street
address as 5501 Headquarters Drive, Plano, Texas 75024.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2(d)
EXISTING INDEBTEDNESS
Indebtedness outstanding under the 6-5/8% Senior Secured Notes due 2020 issued
by Rent-A-Center, Inc.
Obligations of ColorTyme, Inc. and Rent-A-Center East, Inc. to Texas Capital
Bank, National Association under that certain Franchisee Financing Agreement,
dated April 30, 2002, but effective as of June 28, 2002, as supplemented by that
certain Supplemental Letter Agreement to Franchisee Financing Agreement, dated
May 26, 2003, and amended by that certain First Amendment to Franchisee
Financing Agreement, dated August 30, 2005.
Obligations of ColorTyme, Inc. (as borrower) and ColorTyme Finance, Inc. (as
administrator) to Citibank, N.A. under that certain Franchise Financing
Agreement, dated as of August 2, 2010, as guaranteed by (a) Rent-A-Center, Inc.
pursuant to that certain Unconditional Guaranty, dated as of August 2, 2010 and
(b) ColorTyme Finance, Inc. pursuant to that certain Unconditional Guaranty,
dated as of August 2, 2010.
Indebtedness outstanding under the Existing Credit Agreement, which Indebtedness
is being maintained and/or converted, as applicable, to the extent provided in
the Fourth Amended and Restated Credit Agreement of which this Schedule 7.2(d)
forms a part.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3(f)
EXISTING LIENS

                  Debtor Name   Jurisdiction   Lien Filings   Secured Party  
Collateral
Rent-A-Center, Inc.
  Delaware Sec. of State   UCC File No. 31349458 filed on 05/28/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62433647 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
Rent-A-Center West, Inc.
  Delaware Sec. of State   UCC File No. 31349268 filed on 05/28/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62433639 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
Rent-A-Center East, Inc.
  Delaware Sec. of State   UCC File No. 31349243 filed on 05/28/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62650232 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
RAC National Product Service, LLC
  Delaware Sec. of State   UCC File No. 62433399 filed on 07/14/06*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property

 



--------------------------------------------------------------------------------



 



                  Debtor Name   Jurisdiction   Lien Filings   Secured Party  
Collateral
Remco America, Inc.
  Delaware Sec. of State   UCC File No. 31349144 filed on 05/28/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62433498 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
Rent-A-Center International, Inc.
  Delaware Sec. of State   UCC File No. 33439414 filed on 12/31/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62433571 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
Get It Now, LLC
  Delaware Sec. of State   UCC File No. 31348948 filed on 05/28/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62433365 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
Rainbow Rentals, Inc.
  Ohio Sec. of State   UCC File No. OH00078211433 filed on 06/09/04*   JPMorgan
Chase Bank, as Administrative Agent   All personal property
 
               
 
      UCC File No. OH00104400548 filed on 07/14/06*   JPMorgan Chase Bank, N.A.,
as Administrative Agent   All personal property

 



--------------------------------------------------------------------------------



 



                  Debtor Name   Jurisdiction   Lien Filings   Secured Party  
Collateral
Rent-A-Center Addison, LLC
  Delaware Sec. of State   UCC File No. 33439406 filed on 12/31/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 62433548 filed on 07/14/06*   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
ColorTyme, Inc.
  Texas Sec. of State   UCC File No. 03-0029236944 filed on 05/28/03*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 06-0023834339 filed on 07/14/06*   JPMorgan Chase Bank, N.A.,
as Administrative Agent   All personal property
 
               
ColorTyme Finance, Inc.
  Texas Sec. of State   UCC File No. 06-0039183747 filed on November 30, 2006*  
JPMorgan Chase Bank, N.A., as Administrative Agent   All personal property
 
               
Rent-A-Center Texas, L.P.
  Texas Sec. of State   UCC File No. 03-0029236833 filed on 05/28/93*   JPMorgan
Chase Bank, N.A., as Administrative Agent   All personal property
 
               
 
      UCC File No. 06-002383440 filed on 07/14/06*   JPMorgan Chase Bank, N.A.,
as Administrative Agent   All personal property
 
               
Rent-A-Center Texas, L.L.C.
  Nevada Sec. of State   UCC File No. 2003014541-0 filed on 05/28/03*   JPMorgan
Chase Bank, as Administrative Agent   All personal property

 



--------------------------------------------------------------------------------



 



                  Debtor Name   Jurisdiction   Lien Filings   Secured Party  
Collateral
 
      UCC File No. 2006022392-9 filed on 07/14/06*   JPMorgan Chase Bank, N.A.,
as Administrative Agent   All personal property
 
               
The Rental Store, Inc.
  Arizona Sec. of State   [JPM to file]   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
RAC Mexico Holdings I, LLC
  Delaware Sec. of State   [JPM to file]   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property
 
               
RAC Mexico Holdings II, LLC
  Delaware Sec. of State   [JPM to file]   JPMorgan Chase Bank, N.A., as
Administrative Agent   All personal property

 

*   Liens securing the indebtedness outstanding under the Existing Credit
Agreement which is being amended, restated and replaced by this Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.14
EXISTING RESTRICTIONS
None.

 



--------------------------------------------------------------------------------



 



Exhibit A
GUARANTEE AND COLLATERAL AGREEMENT
[Attached hereto is an executed final copy of the Amended and Restated Guarantee
and Collateral Agreement dated as of May 28, 2003, as amended, restated or
otherwise modified from time to time, made by each of the signatories thereto
(together with any other entity that may become a party thereto) in favor of
JPMorgan Chase Bank, N.A.]

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF COMPLIANCE CERTIFICATE
     This Compliance Certificate is delivered to you pursuant to Section 6.2(b)
of the Fourth Amended and Restated Credit Agreement, dated as of July 14, 2011
(as amended, supplemented or modified from time to time, the “Credit
Agreement”), among RENT-A-CENTER, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), and the other agent parties
thereto. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
     1. I am the duly elected, qualified and acting [Chief Financial Officer]
[President] [Chief Executive Officer] [Treasurer] of the Borrower.
     2. I have reviewed and am familiar with the contents of this Certificate.
     3. I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements [attached
hereto as Attachment 1] [made available at www.rentacenter.com or through
“EDGAR”] (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any Default or Event of Default [, except as set forth below].
     4. Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 7.1, 7.2, 7.5, 7.6, 7.7 and 7.8 of the
Credit Agreement.
     IN WITNESS WHEREOF, I execute this Certificate this _____ day of _________,
20_.

           

RENT-A-CENTER, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Attachment 1
to Exhibit B
[Attach Financial Statements]

 



--------------------------------------------------------------------------------



 



Attachment 2
to Exhibit B
     The information described herein is as of ____________, 20___, and pertains
to the period from ____________ __, 20___ to ____________ __, 20__.
[Set forth Covenant Calculations]

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF CLOSING CERTIFICATE
     Pursuant to Sections 5.1(b) of the Fourth Amended and Restated Credit
Agreement, dated as of July 14, 2011 (as amended, supplemented or modified from
time to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined), among RENT-A-CENTER, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as administrative agent, and the other agent parties thereto, the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the
“Company”) hereby certifies as follows:
     1. The representations and warranties of the Company set forth in each of
the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects on and as of such earlier date.
     2. _______________ is the duly elected and qualified Corporate Secretary of
the Company and the signature set forth for such officer below is such officer’s
true and genuine signature.
     3. No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made and Letters of Credit
to be issued on the date hereof.
     The undersigned Secretary of the Company certifies as follows:
     4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.
     5. The Company is a [corporation][limited liability company][limited
partnership] duly [incorporated] [formed], validly existing and in good standing
under the laws of the jurisdiction of its organization.
     6. Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the [board of directors][members] of the Company on
____________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Company now in force relating to or affecting
the matters referred to therein.
     7. Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement][Agreement of Limited Partnership] of the Company
as in effect on

 



--------------------------------------------------------------------------------



 



the date hereof. Such [By-Laws][agreement] [were] [was] duly adopted by
appropriate organizational action, has not been rescinded, impaired or otherwise
amended and remains in full force and effect on and as of the date hereof.
     8. Attached hereto as Annex 3 is a true and complete copy of the
Certificate of [Incorporation][Organization][Formation][Limited Partnership] of
the Company as in effect on the date hereof. Such certificate remains in full
force and effect on and as of the date hereof, and no action has been taken by
the Company, its [members], [board of managers][board of directors][partners],
or officers in contemplation of the filing of any other amendment thereto or in
contemplation of liquidation or dissolution of the Company.
     9. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
such officers have held such offices with the Company at all times since the
date indicated next to their respective titles to and including the date hereof,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers (excluding
the Secretary) is duly authorized to execute and deliver on behalf of the
Company each of the Loan Documents or any other document to be delivered by the
Company pursuant to the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of the Company any
certificate to be delivered by the Company pursuant to the Loan Documents to
which it is a party:

              Name   Office   Date   Signature              

     IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.

       
 
   
Name:
  Name:
Title:
  Title:

Date: ____________, 2011

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Rent-A-Center, Inc.

4.   Administrative Agent: ________________, as administrative agent under the
Credit Agreement

 

1   Select as applicable.

3



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   The Fourth Amended and Restated Credit Agreement dated as
of July 14, 2011 among Rent-A-Center, Inc., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned2   for all Lenders     Assigned     Commitment/Loans3  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
            NAME OF ASSIGNOR            By:           Title:             
ASSIGNEE               NAME OF ASSIGNEE             

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment”).   3   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders.

4



--------------------------------------------------------------------------------



 



                  By:           Title:             

          [Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent
    By         Title:          [Consented to:]5

RENT-A-CENTER, INC.
    By         Title:          [NAME OF ANY OTHER RELEVANT PARTY]
    By         Title:           

 

4   To be added only if the consent of the Administrative Agent is required by
Section 10.6 the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Lender) is
required by Section 10.6 of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



ANNEX 1
Fourth Amended and Restated Credit Agreement dated as of July 14, 2011 (the
“Credit
Agreement”) among Rent-A-Center, Inc., the Lenders parties thereto, JPMorgan
Chase Bank, N.A.,
as Administrative Agent, and the other agents party thereto.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender and (v) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 



--------------------------------------------------------------------------------



 



Exhibit E-1
FORM OF INCREASED TERM FACILITY ACTIVATION NOTICE

To:    JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below

     Reference is made to the Fourth Amended and Restated Credit Agreement,
dated as of July 14, 2011 (as amended, supplemented or modified from time to
time, the “Credit Agreement”), among RENT-A-CENTER, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”), and the
other agent parties thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     This notice is an Increased Term Facility Activation Notice referred to in
the Credit Agreement, and the Borrower and each of the Lenders party hereto
hereby notify you that:
          1. Each Lender party hereto agrees to obtain a Term Commitment as set
forth opposite such Lender’s name on the signature pages hereof under the
caption “Increased Term Facility Amount”.
          2. The Increased Term Facility Closing Date is __________________.
          3. The aggregate principal amount of Incremental Term Loans
contemplated hereby is $___________.
          4. The Incremental Term Loans of each Term Lender shall mature in ___
consecutive installments, commencing on ______ __, 20__, each of which shall be
in an amount equal to (i) the percentage which the aggregate principal amount of
such Lender’s Incremental Term Loans made on the Increased Term Facility Closing
Date then outstanding constitutes of the aggregate principal amount of
Incremental Term Loans made on the Increased Term Facility Closing Date that are
then outstanding multiplied by (ii) the amount set forth below opposite such
installment:

Installment   Principal Amount

[Insert installment dates and amounts]
          5. The maturity date for the Incremental Term Loans contemplated
hereby is ______ __, 20_.
          6. The Applicable Margin for the Incremental Term Loans contemplated
hereby is ___% per annum.
          7. The agreement of each Lender party hereto to make the Incremental
Term Loans to be made by it is subject to the satisfaction, prior to or
concurrently with the making of

 



--------------------------------------------------------------------------------



 



such extension of credit on the Increased Term Facility Closing Date, of the
following conditions precedent:
          (a) The Administrative Agent shall have received this notice, executed
and delivered by the Borrower and each Lender party hereto.
          (b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Security Documents (to the extent necessary).]
          (c) (i) Each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except for representations and warranties expressly stated to relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date, and (ii) no
Default or Event of Default shall have then occurred and be continuing.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



            RENT-A-CENTER, INC.
      By:           Name:           Title:         Increased Facility Amount 
$ [NAME OF LENDER]
      By:           Name:           Title:        

            CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit E-2
FORM OF INCREASED REVOLVING FACILITY ACTIVATION NOTICE

To:    JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below

     Reference is made to the Fourth Amended and Restated Credit Agreement,
dated as of July 14, 2011 (as amended, supplemented or modified from time to
time, the “Credit Agreement”), among RENT-A-CENTER, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”), and the
other agent parties thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     This notice is an Increased Revolving Facility Activation Notice referred
to in the Credit Agreement, and the Borrower and each of the Lenders party
hereto hereby notify you that:
          1. Each Lender party hereto agrees to obtain a Revolving Commitment or
increase the amount of its Revolving Commitment as set forth opposite such
Lender’s name on the signature pages hereof under the caption “Increased
Revolving Facility Amount”.
          2. The Increased Revolving Facility Closing Date is
__________________.
          3. The aggregate principal amount of Incremental Revolving Loans
contemplated hereby is $___________.
          4. The agreement of each Lender party hereto to make the Incremental
Revolving Loans to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Increased
Revolving Facility Closing Date, of the following conditions precedent:
          (a) The Administrative Agent shall have received this notice, executed
and delivered by the Borrower and each Lender party hereto.
          (b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Security Documents (to the extent necessary).]
          (c) (i) Each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects on and as of such earlier date, and
(ii) no Default or Event of Default shall have then occurred and be continuing.

 



--------------------------------------------------------------------------------



 



[Signature page follows]

 



--------------------------------------------------------------------------------



 



            RENT-A-CENTER, INC.
      By:           Name:           Title:         Increased Revolving Facility
Amount 
$ [NAME OF LENDER]
      By:           Name:           Title:        

            CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF NEW LENDER SUPPLEMENT
     SUPPLEMENT, dated __________________, to the Fourth Amended and Restated
Credit Agreement, dated as of July 14, 2011 (as amended, supplemented or
modified from time to time, the “Credit Agreement”), among RENT-A-CENTER, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), and the other agent parties thereto. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Credit Agreement provides in Section [2.1(d)][2.2(c)] thereof
that any bank, financial institution or other entity may become a party to the
Credit Agreement with the consent of the Borrower and the Administrative Agent
(which consent shall not be unreasonably withheld, delayed or conditioned) in
connection with a transaction described in Section [2.1(c)][2.2(b)] thereof by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
     WHEREAS, the undersigned now desires to become a party to the Credit
Agreement;
     NOW, THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
[Revolving][Term] Commitment of $___________________.
     2. The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 6.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (e) agrees that it will be bound by the provisions
of the Credit Agreement

 



--------------------------------------------------------------------------------



 



and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender
including, without limitation, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.19(d) of the Credit Agreement.
     3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
________________________

________________________
________________________
     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            [INSERT NAME OF LENDER]
      By:           Name:           Title:        

Accepted this ____ day of _________, 20_.

            RENT-A-CENTER, INC.
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 